Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20   PageID.151   Page 1 of 116




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
 PAUL GRUNDY, CARL WOOD,              Case No. 2:20-cv-11231-SJM
 CHRISTOPHER LANGLEY,
 KIMBERLY COOPER, FRANK               Hon. Stephen J. Murphy, III
 BILOTTA, DAVIN POWELL,
 MICHAEL CELENZA, GERALD              FIRST AMENDED CLASS ACTION
 MCGUIRE, DAVID WILSON,               COMPLAINT
 CHRISTINA HEAVRIN, JOAN
 GARN, ANDREW YOUNG, ALAN             DEMAND FOR JURY TRIAL
 ANDERSEN, JANE LOAKE,
 KENNETH HENRIQUES, TERRY
 BUSCHBACH, KEITH HEAD,
 RICHARD VAN ORDEN, SCOTT
 LUNSKI, GLEN FOX, VICTORIA
 HECKER, STEPHEN BUCKLEW,
 JAMES BYRD, BARBARA
 ASIBOR, SUSAN STOKER,
 JESSICA FINCH and MAURA
 PETERSEN, on behalf of themselves
 and all others similarly situated,
             Plaintiffs,
       v.
 FCA US LLC,

            Defendants.
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                                PageID.152           Page 2 of 116




                                       TABLE OF CONTENTS
                                                                                                         Page
 I.    INTRODUCTION ...........................................................................................1
 II.   PARTIES .........................................................................................................3
       a.       Plaintiffs ................................................................................................3
                i.       Michigan .....................................................................................4
                          1.       Plaintiff Paul Grundy ........................................................4
                ii.       Alabama ......................................................................................5

                          1.       Carl Wood .........................................................................5
                iii.      Alaska..........................................................................................6
                          1.       Plaintiff Christopher Langley ...........................................6
                iv.       Arkansas ......................................................................................7
                          1.       Plaintiff Kimberly Cooper ................................................7
                v.        Florida .........................................................................................8
                          1.       Plaintiff Michael Celenza .................................................8
                          2.       Plaintiff Frank Bilotta .......................................................9
                vi.       Georgia ......................................................................................10

                          1.       Plaintiff Davin Powell ....................................................10
                vii.      Illinois .......................................................................................11
                          1.       Plaintiff Gerald McGuire ................................................11

                viii. Indiana .......................................................................................12
                         1.        Plaintiff David Wilson ....................................................12




                                                           i
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                           PageID.153           Page 3 of 116




                             TABLE OF CONTENTS (cont.)
                                                                                                               Page

            ix.      Kentucky ...................................................................................13

                     1.       Plaintiff Christina Heavrin..............................................13
                     2.       Plaintiff Joan Garn ..........................................................13
            x.       Massachusetts............................................................................14
                     1.       Plaintiff Andrew Young .................................................14
            xi.      Nevada.......................................................................................15
                     1.       Plaintiff Alan Andersen ..................................................15
            xii.     New Jersey ................................................................................16
                     1.       Plaintiff Jane Loake ........................................................16
                     2.       Plaintiff Kenneth Henriques ...........................................17

            xiii. New York ..................................................................................18
                    1.        Plaintiff Richard Van Orden ...........................................18
            xiv.     North Carolina...........................................................................19

                     1.       Plaintiff Terry Buschbach ...............................................19
            xv.      Ohio ...........................................................................................20
                     1.       Plaintiff Keith Head ........................................................20
            xvi.     Oregon .......................................................................................21
                    1.        Plaintiff Glen Fox ...........................................................21
                    2.        Plaintiff Scott Lunski ......................................................21

            xvii. Pennsylvania .............................................................................22



                                                      ii
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                             PageID.154           Page 4 of 116




                               TABLE OF CONTENTS (cont.)
                                                                                                                 Page

                       1.       Plaintiff Stephen Bucklew ..............................................22

                       2.       Plaintiff Victoria Hecker ................................................23
               xviii. South Carolina...........................................................................24
                       1.       Plaintiff James Byrd .......................................................24
               xix.    Texas .........................................................................................25
                       1.       Plaintiff Barbara Asibor..................................................25
               xx.     Utah ...........................................................................................26
                       1.       Plaintiff Susan Stoker .....................................................26
               xxi.    Virginia .....................................................................................27
                       1.       Plaintiff Jessica Finch .....................................................27

               xxii. Washington ...............................................................................27
                       1.       Plaintiff Maura Petersen .................................................27
        b.     Defendant FCA US LLC .....................................................................28

 III.   JURISDICTION AND VENUE ....................................................................29
 IV.    COMMON FACTUAL ALLEGATIONS ....................................................30

        a.     Chrysler-Brand Automobiles Experience Declining Sales,
               Overstocked Inventory, and Frustrated Dealers ..................................30
        b.     The Lifetime Warranty ........................................................................31

        c.     The Lifetime Warranty’s Inspection Clause .......................................34
 V.     TOLLING OF THE STATUTE OF LIMITATIONS ...................................37




                                                       iii
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                       PageID.155        Page 5 of 116




                                TABLE OF CONTENTS (cont.)
                                                                                                      Page

 VI.     CLASS ALLEGATIONS ..............................................................................37

 VII. CAUSES OF ACTION ..................................................................................45
         a.      Claims Brought on Behalf of the Michigan Class ..............................45
                 MICHIGAN COUNT I: ......................................................................45
                 BREACH OF EXPRESS WARRANTY ............................................45
                 MICHIGAN COUNT II ......................................................................47
                 BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 47
         b.      Claims Brought on Behalf of the Alabama Class ...............................47
                 ALABAMA COUNT I........................................................................47
                 BREACH OF EXPRESS WARRANTY ............................................47

                 ALABAMA COUNT II ......................................................................49
                 BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 49
         c.      Claims Brought on Behalf of the Alaska Class...................................50

                 ALASKA COUNT I............................................................................50
                 BREACH OF EXPRESS WARRANTY ............................................50
                 ALASKA COUNT II ..........................................................................52
                 BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 52
         d.      Claims Brought on Behalf of the Arkansas Class ...............................53
                 ARKANSAS COUNT I ......................................................................53

                 BREACH OF EXPRESS WARRANTY ............................................53



                                                     iv
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                   PageID.156         Page 6 of 116




                           TABLE OF CONTENTS (cont.)
                                                                                                   Page

            ARKANSAS COUNT II .....................................................................55

            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 55
       e.   Claims Brought on Behalf of the Florida Class ..................................55
            FLORIDA COUNT I ..........................................................................55
            BREACH OF EXPRESS WARRANTY ............................................55
            FLORIDA COUNT II .........................................................................57
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 57
       f.   Claims Brought on Behalf of the Georgia Class .................................58
            GEORGIA COUNT I ..........................................................................58
            BREACH OF EXPRESS WARRANTY ............................................58

            GEORGIA COUNT II ........................................................................60
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 60
       g.   Claims Brought on Behalf of the Illinois Class ..................................61

            ILLINOIS COUNT I ...........................................................................61
            BREACH OF EXPRESS WARRANTY ............................................61
            ILLINOIS COUNT II..........................................................................63
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 63
       h.   Claims Brought on Behalf of the Indiana Class ..................................63
            INDIANA COUNT I ...........................................................................63

            BREACH OF EXPRESS WARRANTY ............................................63



                                                 v
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                  PageID.157        Page 7 of 116




                           TABLE OF CONTENTS (cont.)
                                                                                                 Page

            INDIANA COUNT II .........................................................................65

            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 65
       i.   Claims Brought on Behalf of the Kentucky Class ..............................66
            KENTUCKY COUNT I ......................................................................66
            BREACH OF EXPRESS WARRANTY ............................................66
            KENTUCKY COUNT II ....................................................................68
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 68
       j.   Claims Brought on Behalf of the Massachusetts Class.......................69
            MASSACHUSETTS COUNT I ..........................................................69
            BREACH OF EXPRESS WARRANTY ............................................69

            MASSACHUSETTS COUNT II ........................................................71
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 71
       k.   Claims Brought on Behalf of the Nevada Class .................................71

            NEVADA COUNT I ...........................................................................71
            BREACH OF EXPRESS WARRANTY ............................................71
            NEVADA COUNT II..........................................................................73
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 73
       l.   Claims Brought on Behalf of the New Jersey Class ...........................74
            NEW JERSEY COUNT I ...................................................................74

            BREACH OF EXPRESS WARRANTY ............................................74



                                                vi
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                     PageID.158         Page 8 of 116




                            TABLE OF CONTENTS (cont.)
                                                                                                     Page

            NEW JERSEY COUNT II ..................................................................76

            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 76
       m.   Claims Brought on Behalf of the New York Class .............................77
            NEW YORK COUNT I ......................................................................77
            BREACH OF EXPRESS WARRANTY ............................................77
            NEW YORK COUNT II .....................................................................79
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 79
       n.   Claims Brought on Behalf of the North Carolina Class......................79
            NORTH CAROLINA COUNT I ........................................................79
            BREACH OF EXPRESS WARRANTY ............................................79

            NORTH CAROLINA COUNT II .......................................................81
            BREACH OF CONTRACT/COMMON-LAW WARRANTIES ...... 81
       o.   Claims Brought on Behalf of the Ohio Class ......................................82

            OHIO COUNT I ..................................................................................82
            BREACH OF EXPRESS WARRANTY ............................................82
            OHIO COUNT II.................................................................................84
            BREACH OF CONTRACT/COMMON-LAW WARRANTIES ...... 84
       p.   Claims Brough on Behalf of the Oregon Class ...................................85
            OREGON COUNT I ...........................................................................85

            BREACH OF EXPRESS WARRANTY ............................................85



                                                 vii
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                     PageID.159        Page 9 of 116




                           TABLE OF CONTENTS (cont.)
                                                                                                     Page

            OREGON COUNT II ..........................................................................87

            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 87
       q.   Claims Brought on Behalf of the Pennsylvania Class ........................87
            PENNSYLVANIA COUNT I .............................................................87
            BREACH OF EXPRESS WARRANTY ............................................87
            PENNSLYVANNIA COUNT II.........................................................89
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 89
       r.   Claims Brought on Behalf of the South Carolina Class......................90
            SOUTH CAROLINA COUNT I .........................................................90
            BREACH OF EXPRESS WARRANTY ............................................90

            SOUTH CAROLINA COUNT II .......................................................92
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 92
       s.   Claims Brought on Behalf of the Texas Class ....................................93

            TEXAS COUNT I ...............................................................................93
            BREACH OF EXPRESS WARRANTY ............................................93
            TEXAS COUNT II..............................................................................95
            BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 95
       t.   Claims Brought on Behalf of the Utah Class ......................................95
            UTAH COUNT I .................................................................................95

            BREACH OF EXPRESS WARRANTY ............................................95



                                                viii
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20                           PageID.160        Page 10 of 116




                                  TABLE OF CONTENTS (cont.)
                                                                                                           Page

                  UTAH COUNT II ...............................................................................97

                  BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 97
         u.       Claims Brought on Behalf of the Virginia Class ................................98
                  VIRGINIA COUNT I..........................................................................98
                  BREACH OF EXPRESS WARRANTY ............................................98
                  VIRGINIA COUNT II ......................................................................100
                  BREACH OF CONTRACT/COMMON LAW WARRANTY ........ 100
         v.       Claims Brought on Behalf of the Washington Class ........................101
                  WASHINGTON COUNT I...............................................................101
                  BREACH OF EXPRESS WARRANTY ..........................................101

                  WASHINGTON COUNT II .............................................................103
                  BREACH OF CONTRACT/COMMON LAW WARRANTY ........ 103
 VIII. PRAYER FOR RELIEF ..............................................................................103

 JURY DEMAND ...................................................................................................104




                                                        ix
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.161     Page 11 of 116




       Plaintiffs Paul Grundy, Carl Wood, Christopher Langley, Kimberly Cooper,
 Frank Bilotta, Michael Celenza, Davin Powell, Gerald McGuire, David Wilson,
 Christina Heavrin, Joan Garn, Andrew Young, Alan Andersen, Jane Loake, Kenneth
 Henriques, Terry Buschbach, Richard Van Orden, Keith Head, Scott Lunski, Glen
 Fox, Victoria Hecker, Stephen Bucklew, James Byrd, Barbara Asibor, Susan Stoker,

 Jessica Finch, and Maura Petersen (collectively, “Plaintiffs”), individuals, on behalf
 of themselves and a class of other similarly situated individuals, complain of and
 allege the following causes of action against FCA US LLC, as follows:
                                 I.     INTRODUCTION
       1.     From 2006 through 2009, FCA US LLC’s corporate predecessor—
 Chrysler LLC (“Old Chrysler”)—sold, manufactured, and advertised, sold with a
 Lifetime Limited Powertrain Warranty (“Lifetime Warranty”).
       2.     Under the Lifetime Warranty, Old Chrysler promised to repair or
 replace the powertrain components of 2006-2009 Chrysler, Dodge, and Jeep

 vehicles, sold and delivered on, or after, July 26, 2007 (“Class Vehicles”) for the
 lifetime of the original registered owners/purchasers.
       3.     As the ultimate purchaser of Old Chrysler’s assets, FCA expressly

 assumed Old Chrysler’s obligations under the Lifetime Warranty and the promises
 made to Plaintiffs and the Class members regarding it.
       4.     Plaintiffs have each presented their Class Vehicles to various FCA
 authorized dealers throughout the United States to diagnose and repair failed
 powertrain components under the Lifetime Warranty. But FCA has systematically
 refused to diagnose and perform these repairs by claiming that Plaintiffs failed to

                                           1
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.162    Page 12 of 116




 adhere to a provision within Lifetime Warranty that their vehicles undergo a
 “powertrain inspection” within sixty (60) days of each 5-year anniversary of its in-
 service date (the “Inspection Clause”).
       5.     As result, Plaintiffs have been forced to incur significant out-of-pocket
 expenses for parts and labor to fix their vehicles. To add insult to these injuries, FCA

 has expressly repudiated its obligations to repair Plaintiffs’ vehicles by altogether
 “revoking” their Lifetime Warranties. Thus, Plaintiffs going forward will incur
 further expenses to repair the powertrain components and parts of their vehicles.
       6.     Plaintiffs herein allege that FCA’s non-performance of its obligation
 under the Lifetime Warranty is without justification because (1) Plaintiffs were
 never given reasonable notice of the existence of Inspection Clause at the time of
 purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to

 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
       7.     For such reasons, and for those set forth below, Plaintiffs, on behalf of
 themselves and those similarly situated, bring this action for monetary damages and

 injunctive or declaratory relief to redress FCA’s breach of express warranty and/or
 breach of contract/common law warranty.




                                            2
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20           PageID.163    Page 13 of 116




                                         II.       PARTIES
               a. Plaintiffs
       8.      For ease of reference, the following chart identifies the representative
 Plaintiffs and the state(s) in which they reside and purchased their Class Vehicles.


    Class Representative        State of            State of   Model    Make/Model
                               Residence           Purchase    Year
        Grundy, Paul                MI                 MI       2009    Dodge Journey
            Wood, Carl             AL                  IL       2008    Dodge Grand
                                                                          Caravan
     Langley, Christopher          AK                 AK        2007   Dodge Ram 1500


      Cooper, Kimberly             AR                 AR        2008    Chrysler Aspen

        Bilotta, Frank              FL                 FL       2009      Jeep Grand
                                                                           Cherokee
      Celenza, Michael              FL                 FL       2007   Jeep Commander
        Powell, Davin              GA                 GA        2007        Chrysler 300
      McGuire, Gerald               IL                 IL       2009   Dodge Ram 1500
        Wilson, David               IN                 IN       2008   Chrysler Town &
                                                                           Country
            Garn, Joan             KY                 KY        2008     Jeep Patriot
      Heavrin, Christina           KY                 KY        2008   Chrysler Sebring
       Young, Andrew               MA                 MA        2007    Chrysler 300C
       Andersen, Alan              CA                 NV        2007    Jeep Wrangler
     Henriques, Kenneth             NJ                 NJ       2009     Jeep Grand
                                                                          Cherokee
         Loake, Jane                NJ                 NJ       2008   Chrysler Town &
                                                                           Country
     Van Orden, Richard            NY                 NY        2007   Dodge Ram 1500

                                               3
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.164    Page 14 of 116




    Class Representative        State of        State of   Model      Make/Model
                               Residence       Purchase    Year
      Buschbach, Terry             NC              NC       2009    Dodge Ram 1500
         Head, Keith                  IA          OH        2008    Dodge Ram 1500
        Lunski, Scott                 OR          OR        2008      Jeep Wrangler
            Fox, Glen                 OR          OR        2008     Dodge Avenger
      Bucklew, Stephen                PA          PA        2008      Dodge Grand
                                                                        Caravan
       Hecker, Victoria               WV           PA       2008     Dodge Avenger

         Byrd, James                  FL          SC        2009      Dodge Journey
                                                                          SXT
       Asibor, Barbara                TX          TX        2007       Dodge Nitro

        Stoker, Susan                 UT          UT        2008        Dodge Grand
                                                                          Caravan
        Finch, Jessica                VA          VA        2007        Dodge Grand
                                                                          Caravan
       Petersen, Maura                WA          WA        2008        Dodge Grand
                                                                          Caravan
                        i. Michigan
                             1. Plaintiff Paul Grundy
       9.      Plaintiff Paul Grundy is a citizen of Michigan and resides in Sterling
 Heights, Michigan. Plaintiff Grundy purchased a new 2009 Dodge Journey from
 Galeana’s Van Dyke Dodge, located in Warren, Michigan. FCA, including its
 agents, representatives, and authorized dealer, represented to Plaintiff Grundy, both
 orally and through advertisements, that the vehicle came with the Lifetime Warranty.

 But Plaintiff Grundy was not given notice informing him about the existence of the
 Inspection Clause or the specific obligations it imposed on him.



                                           4
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.165    Page 15 of 116




       10.    In December 2019, Plaintiff Grundy presented the vehicle to Galeana’s
 Van Dyke Dodge to diagnose and repair the vehicle’s engine components. FCA
 refused to make the necessary repairs to the engine pursuant to its obligations under
 the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty was
 revoked because it had not undergone a powertrain inspection pursuant to the terms

 of the Inspection Clause. For that reason alone, FCA refused to cover the cost of
 parts and labor to repair the vehicle under the Lifetime Warranty.
       11.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Grundy has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                    ii. Alabama

                           1. Carl Wood
       12.    Plaintiff Carl Wood is a citizen of Alabama and resides in Guntersville,
 Alabama. Plaintiff Wood purchased a new 2009 Dodge Caravan from Royal Gate
 Chrysler Dodge Jeep RAM located in Columbia, Illinois. Prior to purchasing the
 vehicle, FCA through its agents, representatives, and authorized dealer represented
 to Plaintiff Wood, both orally and through advertisements, that the vehicle came

 with the Lifetime Warranty. But Plaintiff Wood was not given notice about the
 existence of the Inspection Clause or the specific obligations it imposed on him.
       13.    In the Spring of 2019, Plaintiff Wood presented the vehicle to Landers
 McLarty Dodge Chrysler Jeep Ram in Huntsville, Alabama for transmission repairs.
 At that time, FCA refused to make the necessary repairs pursuant to its obligations
 under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty

                                           5
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.166    Page 16 of 116




 was revoked because it had not undergone a powertrain inspection pursuant to the
 terms of the Inspection Clause. For that reason alone, FCA refused to cover the cost
 of parts and labor to repair the vehicle’s transmission.
       14.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Wood has suffered ascertainable economic damages—the cost

 of parts and labor necessary to repair the vehicle.
                    iii. Alaska
                            1. Plaintiff Christopher Langley
       15.    Plaintiff Christopher Langley is a citizen of Alaska and resides in
 Anchorage, Alaska. Plaintiff Langley purchased a new 2007 Dodge Ram 1500 from
 Lithia Chrysler Dodge in Anchorage, Alaska. Prior to purchasing the vehicle, FCA
 through its agents, representatives, and its authorized dealer represented to Plaintiff,
 both orally and through advertising, that the vehicle came with the Lifetime
 Powertrain Warranty. But Plaintiff Langley was not given notice informing him
 about the existence of the Inspection Clause or the specific obligations it imposed
 on him.
       16.    In or around October 2019, Plaintiff Langley brought the vehicle to

 Lithia Dodge to diagnose and repair a crank shaft and leak in the transfer case.
 Because these were powertrain components, and thus covered by the Lifetime
 Warranty, Plaintiff Langley expected that FCA would pay for cost and labor

 associated with repairing the vehicle. But FCA unjustly declined to perform these
 repairs under the Lifetime Warranty. Plaintiff Langley was shocked and surprised to
 learn that FCA had revoked the vehicle’s Lifetime Warranty because it failed to

                                            6
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.167     Page 17 of 116




 undergo powertrain inspection pursuant to the specific terms of the Inspection
 Clause. According to FCA, because the vehicle failed to undergo a powertrain
 inspection within the times frames Inspection Clause, its denial of claims under the
 Lifetime Warranty—claims that would have otherwise been cover—was justified.
       17.    As a result of FCA’s breach of its obligations under the Lifetime

 Warranty, Plaintiff Langley has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                      iv. Arkansas

                            1. Plaintiff Kimberly Cooper
       18.    Plaintiff Kimberly Cooper is a citizen of Arkansas and resides in Center
 Ridge, Arkansas. Plaintiff Cooper purchased a new 2008 Chrysler Aspen from
 Superior Dodge Chrysler, located in Conway, Arkansas. Prior to purchasing the
 vehicle, FCA, through its agents, representatives, and its authorized dealer
 represented to Plaintiff Cooper, both orally and through advertisements, that the

 vehicle came with the Lifetime Warranty. But Plaintiff Cooper was not given notice
 informing her about the existence of the Inspection Clause or the specific obligations
 it imposed on her.
       19.    In August of 2019, Plaintiff Cooper presented the vehicle to Superior
 Chrysler Dodge for repairs to the vehicle’s powertrain parts and components. At that
 time, FCA refused to make these necessary repairs pursuant to its obligations under

 the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty was
 revoked because it had not undergone a powertrain inspection pursuant to the terms



                                           7
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.168    Page 18 of 116




 of the Inspection Clause. For that reason alone, FCA refused to cover the cost of
 parts and labor to repair the vehicle.
       20.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Cooper has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.

                     v. Florida
                            1. Plaintiff Michael Celenza
       21.    Plaintiff Michael Celenza is a citizen of Florida and resides in
 Jacksonville, Florida. Plaintiff Celenza purchased a new 2007 Jeep Commander
 from Mike Shad Chrysler Jeep, located in Jacksonville, Florida. Prior to purchasing
 the vehicle, FCA, through its agents, representatives, and its authorized dealer
 represented to Plaintiff Celenza, both orally and through advertisements, that the
 vehicle came with the Lifetime Warranty. But Plaintiff Celenza was not given notice
 informing him about the existence of the Inspection Clause or the specific

 obligations it imposed on him.
       22.    In Fall 2018, Plaintiff Celenza presented the vehicle to Jacksonville
 Chrysler Jeep Dodge, located in Jacksonville, Florida, for repairs to internal

 components of the vehicle’s engine. At that time, FCA refused to make these
 necessary repairs pursuant to its obligations under the Lifetime Warranty. According
 to FCA, the vehicle’s Lifetime Warranty was revoked because it had not undergone
 a powertrain inspection pursuant to the terms of the Inspection Clause. For that
 reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.



                                           8
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.169    Page 19 of 116




       23.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Celenza has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                           2. Plaintiff Frank Bilotta
       24.    Plaintiff Frank Bilotta is a citizen of Florida and resides in Oviedo,

 Florida. Plaintiff Bilotta purchased a new 2009 Jeep Grand Cherokee from Dodge
 Chrysler Jeep RAM of Winter Haven, located in Winter Haven, Florida. Prior to
 purchasing the vehicle, FCA through its agents, representatives, and authorized
 dealer represented to Plaintiff Bilotta, both orally and through advertisements, that
 the vehicle came with the Lifetime Warranty. But Plaintiff Bilotta was not given
 notice about the existence of the Inspection Clause or the specific obligations it
 imposed on him.
       25.    In July of 2019, Plaintiff Bilotta presented the vehicle to Greenway
 Dodge Chrysler Jeep Ram for maintenance, at which time, a service technician

 discovered that an engine sensor required replacement. FCA refused to make the
 necessary repairs pursuant to its obligations under the Lifetime Warranty. According
 to FCA, the vehicle’s Lifetime Warranty was revoked because it had not undergone

 a powertrain inspection pursuant to the terms of the Inspection Clause. For that
 reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.
       26.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Bilotta has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.



                                           9
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.170     Page 20 of 116




                    vi. Georgia
                           1. Plaintiff Davin Powell

       27.    Plaintiff Davin Powell is a citizen of Georgia and resides in Hinesville,
 Georgia. Plaintiff Powell purchased a new 2007 Chrysler 300 from an authorized
 Chrysler dealership located in Georgia. Prior to purchasing the vehicle, FCA through

 its agents, representatives, and authorized dealer represented to Plaintiff Powell,
 both orally and through advertisements, that the vehicle came with the Lifetime
 Warranty. But Plaintiff Powell was not given notice about the existence of the
 Inspection Clause or the specific obligations it imposed on him.
       28.    In early 2019, Plaintiff Powell presented the vehicle to Liberty Chrysler
 Dodge Jeep Ram located in Hinesville, Georgia to replace the water pump due to its

 recent failure. At that time, FCA refused to replace the vehicle’s water pump
 pursuant to its obligations under the Lifetime Warranty. According to FCA, the
 vehicle’s Lifetime Warranty for Plaintiff’s Powell’s vehicle was revoked because it
 had not undergone a powertrain inspection pursuant to the terms of the Inspection
 Clause. For that reason alone, FCA refused to cover the cost of parts and labor to
 repair the vehicle’s transmission.
       29.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Powell has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.




                                           10
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.171   Page 21 of 116




                   vii. Illinois
                           1. Plaintiff Gerald McGuire

       30.    Plaintiff Gerald McGuire is a citizen of Illinois and resides in Lake in
 the Hills, Illinois. Plaintiff McGuire purchased a new 2009 Dodge Ram 1500 (“the
 vehicle” for purposes of this section”) from Wickstrom Chrysler Jeep Dodge RAM,

 located in Barrington, Illinois. Prior to purchasing the vehicle, FCA through its
 agents, representatives, and authorized dealer, both orally and through
 advertisements, represented to Plaintiff McGuire that the vehicle came with the
 Lifetime Warranty. But Plaintiff McGuire was not given notice informing him about
 the Inspection Clause or the specific obligations it imposed on him.
       31.    In or around December 2019, Plaintiff McGuire brought the vehicle to

 Wickstrom Chrysler to diagnose and repair its transmission. At that time, FCA
 refused to make these repairs pursuant to its obligations under the Lifetime
 Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked because
 it had not undergone a powertrain inspection pursuant to the terms of the Inspection
 Clause. For that reason alone, FCA refused to cover the cost of parts and labor to
 repair the vehicle under the Lifetime Warranty.
       32.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff McGuire has suffered ascertainable economic damages—the
 cost of parts and labor necessary to repair the vehicle.




                                           11
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20     PageID.172    Page 22 of 116




                   viii. Indiana
                            1. Plaintiff David Wilson

       33.    Plaintiff David Wilson is a citizen of Indiana and resides in Marion,
 Indiana. Plaintiff Wilson purchased a new 2008 Chrysler Town and Country from
 Ray Harris Chrysler Dodge and Jeep, located in Marion, Indiana. Prior to purchasing

 the vehicle, FCA through its agents, representatives, and authorized dealer
 represented to Plaintiff Wilson, both orally and through advertisements, that the
 vehicle came with the Lifetime Warranty. But Plaintiff Wilson was not given notice
 informing him about the existence of the Inspection Clause or the specific
 obligations it imposed on him.
       34.    In or around December of 2019, Plaintiff Wilson brought the vehicle to

 Mike Anderson Chrysler Dodge and Jeep of Marion, Indiana to diagnose and repair
 its transmission. At that time, FCA refused to make these repairs pursuant to its
 obligations under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime
 Warranty was revoked because it failed to undergo a powertrain inspection pursuant
 to the terms of the Inspection Clause. For that reason alone, FCA refused to cover
 the cost of parts and labor to repair the vehicle.
       35.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Wilson has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.




                                            12
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.173   Page 23 of 116




                    ix. Kentucky
                           1. Plaintiff Christina Heavrin

       36.    Plaintiff Christina Heavrin is a citizen of Kentucky and resides in
 Louisville, Kentucky. Plaintiff Heavrin purchased a new 2008 Chrysler Sebring
 from Perkins Chrysler, located in Louisville, Kentucky. Prior to purchasing the

 vehicle, FCA and its agents, representatives, and authorized dealer represented to
 Plaintiff Heavrin—both orally and through advertisements—that the vehicle came
 with the Lifetime Warranty. But Plaintiff Heavrin was not given notice about the
 existence of the Inspection Clause and the specific obligations it imposed on her.
       37.    In August 2018, Plaintiff Heavrin presented the vehicle to an authorized
 dealer, Cross Motors Chrysler located in Louisville, Kentucky, to repair the

 transmission. Later, in November of 2018, she presented the vehicle to Craig and
 Landreth Chrysler, located in Crestwood, Kentucky, to repair the oil pan. On both
 occasions, FCA refused to perform these repairs to the vehicle under the Lifetime
 Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked because
 it failed to undergo a powertrain inspection pursuant to the terms of the Inspection
 Clause. For that reason alone, FCA refused repair the vehicle.
       38.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Heavrin has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                           2. Plaintiff Joan Garn
       39.    Plaintiff Joan Garn is a citizen of Kentucky and resides in Lancaster,
 Kentucky. Plaintiff Garn purchased a new 2008 Jeep Patriot from Mann Chrysler

                                           13
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.174     Page 24 of 116




 Dodge Jeep RAM, located in Richmond, Kentucky. FCA, including its agents,
 representatives, and authorized dealer, represented to Plaintiff Garn, both orally and
 through advertisements, that the vehicle came with the Lifetime Warranty. But
 Plaintiff Garn was never given notice informing her about the existence inform her
 about the existence of the Inspection Clause or the specific obligations it imposed

 on her.
       40.    In January 2020, Plaintiff Garn presented the vehicle to Mann Chrysler
 to diagnose and repair components of the rear axle. FCA refused to make these
 repairs pursuant to its obligations under the Lifetime Warranty. According to FCA,
 the vehicle’s Lifetime Warranty was revoked because it had not undergone a
 powertrain inspection pursuant to the terms of the Inspection Clause. For that reason
 alone, FCA refused to cover the cost of parts and labor to repair the vehicle.
       41.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Garn has suffered ascertainable economic damages—the cost of

 parts and labor necessary to repair the vehicle.
                    x. Massachusetts
                           1. Plaintiff Andrew Young

       42.    Plaintiff Andrew Young is a citizen of Massachusetts and resides in
 East Longmeadow, Massachusetts. Plaintiff Young purchased a new 2007 Chrysler
 300C (“the vehicle” for purposes of this section”) from Bertera Chrysler Jeep,

 located in West Springfield, Massachusetts. FCA, through its agents,
 representatives, and authorized dealer, represented to Plaintiff Young, both orally
 and through advertisements, that the vehicle came with the Lifetime Warranty. But

                                          14
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.175     Page 25 of 116




 Plaintiff Young was not given notice informing him about the existence of the
 Inspection Clause or the specific obligations it imposed on him.
        43.   In January 2020, Plaintiff Young presented the vehicle to Bertera
 Chrysler to diagnose and repair the transmission. FCA refused to make the necessary
 repairs pursuant to its obligations under the Lifetime Warranty. According to FCA,

 the vehicle’s Lifetime Warranty was revoked because it had not undergone a
 powertrain inspection pursuant to the terms of the Inspection Clause. For that reason
 alone, FCA refused to cover the cost of parts and labor to repair the vehicle under
 the Lifetime Warranty.
        44.   As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Young has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                    xi. Nevada
                           1. Plaintiff Alan Andersen
        45.   Plaintiff Alan Andersen is a citizen of California and resides in Lake
 Tahoe, California. Plaintiff Andersen purchased a new 2007 Jeep Wrangler from
 Lithia Chrysler Jeep, located in Reno, Nevada. Prior to purchasing the vehicle, FCA,

 including its agents, representatives, and authorized dealer, represented to Plaintiff
 Andersen, both orally and through advertisements, that it came with the Lifetime
 Powertrain Warranty. But Plaintiff Andersen was not given notice informing him of
 the existence of the Inspection Clause or the specific obligations that it imposed on
 him.



                                           15
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.176    Page 26 of 116




       46.    In November 2019, Plaintiff Andersen presented the vehicle to Lithia
 Chrysler Jeep for repairs to the exhaust manifold, rear differential, and rear axle. At
 that time, FCA refused to make the necessary repairs pursuant to its obligations
 under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty
 was revoked because it had not undergone a powertrain inspection pursuant to the

 terms of the Inspection Clause. For that reason alone, FCA refused to cover the cost
 of parts and labor to repair the vehicle.
       47.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Andersen has suffered ascertainable economic damages—the
 cost of parts and labor necessary to repair the vehicle.
                   xii. New Jersey

                            1. Plaintiff Jane Loake
       48.    Plaintiff Jane Loake is a citizen of New Jersey and resides in Ho-Ho-
 Kus, New Jersey. Plaintiff Loake purchased a new 2008 Chrysler Town & Country
 from Chrysler Dodge Jeep of Paramus, located in Paramus, New Jersey. FCA,
 including its agents, representatives, and authorized dealer, represented to Plaintiff
 Loake, both orally and through advertisements, that the vehicle came with the

 Lifetime Warranty. But Plaintiff Loake was not given notice informing her about the
 existence of the Inspection Clause or the specific obligations it imposed on her.
       49.    In October 2019, Plaintiff Loake’s spouse, Mr. Barry Bernstein,
 presented the vehicle to Chrysler Dodge Jeep of Paramus for repairs to the vehicle’s
 axle and engine mounts. At that time, FCA refused to make these necessary repairs
 pursuant to its obligations under the Lifetime Warranty. According to FCA, the

                                             16
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.177    Page 27 of 116




 vehicle’s Lifetime Warranty was revoked because it had not undergone a powertrain
 inspection pursuant to the terms of the Inspection Clause. For that reason alone, FCA
 refused to cover the cost of parts and labor to repair the vehicle.
       50.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Loake has suffered ascertainable economic damages—the cost

 of parts and labor necessary to repair the vehicle.
                            2. Plaintiff Kenneth Henriques
       51.    Plaintiff Kenneth Henriques is a citizen of New Jersey and resides in
 Lakewood, New Jersey. Plaintiff Henriques purchased a new 2009 Jeep Grand
 Cherokee from Pine Belt Chrysler Jeep Dodge Ram of Lakewood, New Jersey. FCA,
 including their agents, representatives, and authorized dealer, represented to Plaintiff
 Henriques, both orally and through advertisements, that the vehicle came with the
 Lifetime Warranty. But Plaintiff Henriques was not given notice informing him
 about the existence of the Inspection Clause or the specific obligations that it

 imposed.
       52.    In or around July 2019, Plaintiff Henriques presented the vehicle to
 Pine Belt Chrysler for repairs to the transmission. At that time, FCA refused to make

 these necessary repairs pursuant to its obligations under the Lifetime Warranty. FCA
 had revoked the vehicle’s Lifetime Warranty because it failed to undergo a
 powertrain inspection pursuant to the terms of the Inspection Clause. For that reason
 alone, FCA refused to cover the cost of parts and labor to repair the vehicle.




                                           17
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.178    Page 28 of 116




       53.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Henriques has suffered ascertainable economic damages—the
 cost of parts and labor necessary to repair the vehicle.
                  xiii. New York
                           1. Plaintiff Richard Van Orden

       54.    Plaintiff Richard Van Orden is a citizen of New York and resides in
 Port Jervis, New York. Plaintiff Van Orden purchased a new 2007 Dodge Ram 1500
 Suresky Chrysler Dodge Jeep RAM, located in Goshen, New York. FCA, including
 its agents, representatives, and authorized dealer, represented to Plaintiff Van Orden,
 both orally and through advertisements, that the vehicle came with the Lifetime
 Warranty. But Plaintiff Van Orden was not given notice informing him of about the
 existence of the Inspection Clause or the specific obligations that it imposed on him.
       55.    In Spring 2019, Plaintiff Van Orden presented the vehicle to Suresky
 Chrysler Dodge for an engine inspection, at which time the dealership discovered

 that various powertrain components needed to be repaired. However, FCA refused
 to make these repairs pursuant the warranty. It had revoked Plaintiff Van Orden’s
 Lifetime Warranty because the vehicle failed to undergo a powertrain inspection

 pursuant to the terms of the Inspection Clause. Since that time, Plaintiff Van Orden
 has incurred significant out-of-pocket costs as a result of repairing and/or replacing
 several of the vehicle’s powertrain components, including but not limited to the
 water pump, catalytic converter, engine sensors, and spark plugs.




                                           18
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.179    Page 29 of 116




       56.     As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Van Orden has suffered ascertainable economic damages—the
 cost of parts and labor necessary to repair the vehicle
                  xiv. North Carolina
                           1. Plaintiff Terry Buschbach

       57.    Plaintiff Terry Buschbach is a citizen of North Carolina and resides in
 Cary, North Carolina. Plaintiff Buschbach purchased a new 2009 Dodge Ram 1500
 from Hendrick Dodge, located in Cary, North Carolina. FCA, including its agents,
 representatives, and authorized dealer, represented to Plaintiff Buschbach, both
 orally and through advertisements, that the vehicle came with the Lifetime Warranty.
 But Plaintiff Buschbach was not given notice informing him about the existence of
 the Inspection Clause or the specific obligations that it imposed on him
       58.    In November 2019, Plaintiff Buschbach presented the vehicle to
 Hendrick Dodge for a diagnostic inspection after the vehicle’s “check-engine light”

 illuminated. Hendrick Dodge informed Plaintiff Buschbach that the vehicle’s
 engine’s fuel injectors needed to be replaced. FCA refused to make these necessary
 repairs to the vehicle pursuant to its obligations under the Lifetime Warranty. FCA

 had revoked the vehicle’s warranty because it had not undergone a powertrain
 inspection pursuant to the terms of the Inspection Clause. For that reason alone, FCA
 refused to cover the cost of parts and labor to repair the vehicle under the Lifetime
 Warranty.




                                          19
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.180    Page 30 of 116




       59.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Buschbach has suffered ascertainable economic damages—the
 cost of parts and labor necessary to repair the vehicle.
                   xv. Ohio
                           1. Plaintiff Keith Head

       60.    Plaintiff Keith Head is a citizen of Indiana and resides in Lafayette,
 Indiana. Plaintiff Head purchased a new 2008 Dodge Ram 1500 from Medina
 Chrysler Dodge Jeep Ram, located in Medina, Ohio. FCA, including its agents,
 representatives, and authorized dealer, represented to Plaintiff Head, both orally and
 through advertisements, that the vehicle came with the Lifetime Warranty. But
 Plaintiff Head was not given notice informing him about the existence of the
 Inspection Clause and the specific obligations it imposed on him.
       61.    In November 2019, Plaintiff Head presented the vehicle to Medina
 Chrysler Dodge for a diagnostic inspection after the vehicle’s “check-engine light”

 illuminated. At that time, the dealership determined that the vehicle required new
 fuel. But FCA refused to cover the cost of these repairs under the Lifetime Warranty.
 According to FCA, had revoked the vehicle’s warranty because it had not undergone

 a powertrain inspection pursuant to the terms of the Inspection Clause. For that
 reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.
       62.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Head has suffered ascertainable economic damages—the cost of
 parts and labor necessary to repair the vehicle.



                                           20
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.181     Page 31 of 116




                  xvi. Oregon
                           1. Plaintiff Glen Fox

       63.    Plaintiff Glen Fox is a citizen of Oregon and resides in Salem, Oregon.
 Plaintiff Fox purchased a new 2008 Dodge Avenger from Withnell Motor Company,
 located in Salem, Oregon. Prior to purchasing the vehicle, FCA, including its agents,

 representatives, and authorized dealer, represented to Plaintiff Fox, both orally and
 through advertisements, that the vehicle came with the Lifetime Warranty. But
 Plaintiff Fox was not given notice informing her about the existence of the
 Inspection Clause or the obligations it imposed on him.
       64.    In October 2018, Plaintiff Fox presented the vehicle to Withnell Dodge
 for general maintenance to the vehicle, and at that time, Plaintiff Fox learned that

 FCA had revoked the vehicle’s Lifetime Warranty for its failure to undergo a
 powertrain inspection pursuant to the terms of the Inspection Clause. Plaintiff Van
 Orden has incurred significant out-of-pocket costs to repair the vehicle’s powertrain
 components – including but not limited to the water pump, catalytic converter,
 engine sensors, and spark plugs – all of which should have been covered by FCA
 under the Lifetime Warranty.
       65.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Fox has suffered ascertainable economic damages—the cost of
 parts and labor necessary to repair the vehicle
                           2. Plaintiff Scott Lunski
       66.    Plaintiff Scott Lunski is a citizen of Oregon and resides in Oregon City,
 Oregon. Plaintiff Lunski purchased a new 2008 Jeep Wrangler from Northwest Jeep

                                          21
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.182    Page 32 of 116




 Chrysler Dodge Ram located in Beaverton, Oregon. Prior to purchasing the vehicle,
 FCA, including its agents, representatives, and authorized dealer, represented to
 Plaintiff Lunski both orally and through advertisements, that the vehicle came with
 the Lifetime Warranty. But Plaintiff Lunski was not given notice informing him
 about the existence of the Inspection Clause or the specific obligations it imposed

 on him.
       67.    In December 2019, Plaintiff Lunski presented the vehicle to Northwest
 Chrysler to diagnose and repair and/or replace its head gasket, water pump, and oil
 pan seal. At that time, FCA refused to repair these powertrain components of the
 vehicle pursuant to its obligations under the Lifetime Warranty. According to FCA,
 the vehicle’s Lifetime Warranty was revoked because it failed to undergo a
 powertrain inspection pursuant to the terms of the Inspection Clause. For that reason
 alone, FCA refused to cover the cost of parts and labor to repair the vehicle.
       68.    As a result of FCA’s breach of its obligations under the Lifetime

 Warranty, Plaintiff Lunski has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                  xvii. Pennsylvania

                           1. Plaintiff Stephen Bucklew
       69.    Plaintiff Stephen Bucklew is a citizen of Pennsylvania and resides in
 Irwin, Pennsylvania. Plaintiff Bucklew purchased a new 2008 Dodge Grand Caravan

 from Baum Boulevard Dodge Chrysler Jeep RAM, located in Pittsburgh,
 Pennsylvania. Prior to purchasing the vehicle, FCA, including their agents,
 representatives, and authorized dealer, represented to Plaintiff Bucklew, both orally

                                           22
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.183    Page 33 of 116




 and through advertisements, that the vehicle came with the Lifetime Warranty. But
 Plaintiff Bucklew was not given notice informing him of the existence of the
 Inspection Clause or the specific obligations it imposed on him.
       70.    In October 2019, Plaintiff Bucklew presented the vehicle to Jim
 Shorkey Auto Group, located in Irwin, Pennsylvania, to repair the transmission.

 FCA refused to repair the transmission pursuant to its obligations under the Lifetime
 Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked because
 it had not undergone a powertrain inspection pursuant to the terms of the Inspection
 Clause. For that reason alone, FCA refused to cover the cost of parts and labor to
 repair the vehicle.
       71.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Bucklew has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                           2. Plaintiff Victoria Hecker

       72.    Plaintiff Victoria Hecker is a citizen of West Virginia and resides in
 Morgantown, West Virginia. Plaintiff Hecker purchased a new 2008 Dodge Avenger
 from Monroeville Dodge RAM, located in Monroeville, Pennsylvania. Prior to

 purchasing the vehicle, FCA, including its agents, representatives, and authorized
 dealer, represented to Plaintiff Hecker, both orally and through advertisements, that
 the vehicle came with the Lifetime Warranty. But Plaintiff Hecker was not given
 notice informing her about the existence of the Inspection Clause or the specific
 obligations it imposed on her.



                                           23
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.184    Page 34 of 116




       73.    In or around June or July 2018, Plaintiff Hecker presented the vehicle
 to Waterfront Jeep, located in Morgantown, West Virginia, to repair and/or replace
 the throttle body, which had recently failed. FCA refused to repair this powertrain
 component of the vehicle pursuant to its obligations under the Lifetime Warranty.
 According to FCA, the vehicle’s Lifetime Warranty was revoked because it not

 undergone a powertrain inspection pursuant to the terms of the Inspection Clause.
 For that reason alone, FCA refused to cover the cost of parts and labor to repair the
 vehicle.
       74.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Hecker has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.

                 xviii. South Carolina
                           1. Plaintiff James Byrd
       75.    Plaintiff James Byrd is a citizen of Florida and resides in Lake Butler,
 Florida. Plaintiff Byrd purchased a new 2009 Dodge Journey SXT from Addy’s
 Harbor Dodge RAM Fiat, located in Myrtle Beach, South Carolina. Prior to
 purchasing the vehicle, FCA, including its agents, representatives, and authorized

 dealer, represented to Plaintiff Byrd, both orally and through advertisements, that
 the vehicle came with the Lifetime Warranty. But Plaintiff Byrd was not given notice
 informing him about the existence of the Inspection Clause and the specific
 obligations it imposed.
       76.    In January 2020, Plaintiff Byrd presented the vehicle to Murray
 Chrysler Dodge Jeep Ram of Starke, located in Starke, Florida, to diagnose and

                                           24
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.185    Page 35 of 116




 repair failed engine parts and components. At that time, FCA refused to repair the
 vehicle’s engine pursuant to its obligations under the Lifetime Warranty. According
 to FCA, the vehicle’s Lifetime Warranty was revoked because it had not undergone
 a powertrain inspection pursuant to the terms of the Inspection Clause. For that
 reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

       77.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Byrd has suffered ascertainable economic damages—the cost of
 parts and labor necessary to repair the vehicle.

                  xix. Texas
                           1. Plaintiff Barbara Asibor
       78.    Plaintiff Barbara Asibor is a citizen of Texas and resides in Houston,
 Texas. Plaintiff Asibor purchased a new 2007 Dodge Nitro from Gulfgate Dodge
 Chrysler Jeep RAM, located in Houston, Texas. Prior to purchasing the vehicle,
 FCA, including its agents, representatives, and authorized dealer, represented to

 Plaintiff Asibor, both orally and through advertisements, that the vehicle came with
 the Lifetime Warranty. But Plaintiff Asibor was not given notice informing her about
 the existence of the Inspection Clause or the specific obligations it imposed on her.
       79.    In February 2017, Plaintiff Asibor presented the vehicle to Auto Nation
 Dodge, located in Houston, Texas, to repair the transmission. FCA refused to repair
 the transmission pursuant to its obligations under the Lifetime Warranty. According
 to FCA, the vehicle’s Lifetime Warranty was revoked because it failed to undergo a
 powertrain inspection pursuant to the terms of the Inspection Clause. For that reason
 alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

                                          25
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.186    Page 36 of 116




       80.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Asibor has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.
                   xx. Utah
                           1. Plaintiff Susan Stoker

       81.    Plaintiff Susan Stoker is a citizen of Utah and resides in Eden, Utah.
 Plaintiff Stoker purchased a new 2008 Dodge Avenger from Hinckley Dodge
 Chrysler Jeep Ram, located in Salt Lake City, Utah. Prior to purchasing the vehicle,
 FCA, including their agents, representatives, and authorized dealer, represented to
 Plaintiff Stoker, both orally and through advertisements, that the vehicle came with
 the Lifetime Warranty. But Plaintiff Stoker was not given notice informing her about
 the existence of the Inspection Clause or the specific obligations it imposed on her.
       82.    In or around September 2019, Plaintiff Stoker presented the vehicle to
 Larry H. Miller Chrysler Jeep Dodge Ram Riverdale, located in Riverdale Utah, to

 repair a rear-axle leak. FCA refused to repair this powertrain component of the
 vehicle pursuant to its obligations under the Lifetime Warranty. According to FCA,
 the vehicle’s Lifetime Warranty was revoked because it failed to undergo a

 powertrain inspection pursuant to the terms of the Inspection Clause. For that reason
 alone, FCA refused to cover the cost of parts and labor to repair the vehicle.
       83.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Stoker has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.



                                           26
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20           PageID.187   Page 37 of 116




                   xxi. Virginia
                            1. Plaintiff Jessica Finch

       84.    Plaintiff Jessica Finch is a citizen of Virginia and resides in Midlothian,
 Virginia. Plaintiff Finch purchased a new 2007 Dodge Grand Caravan from Pearson
 Chrysler Dodge, located in Richmond, Virginia. Prior to purchasing the vehicle,

 FCA, including its agents, representatives, and authorized dealer, represented to
 Plaintiff Finch, both orally and through advertisements, that the vehicle came with
 the Lifetime Warranty. But Plaintiff Finch was not given notice informing her about
 the existence of the Inspection Clause or the specific obligations it imposed on her.
       85.    In February 2020, Plaintiff Finch presented the vehicle to Pearson
 Chrysler Dodge to repair an engine leak. At that time, FCA refused to repair the

 engine under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime
 Warranty was revoked because it had not undergone a powertrain inspection
 pursuant to the terms of the Inspection Clause. For that reason alone, FCA refused
 to cover the cost of parts and labor to repair the vehicle.
       86.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Finch has suffered ascertainable economic damages—the cost of
 parts and labor necessary to repair the vehicle.
                  xxii. Washington
                            1. Plaintiff Maura Petersen

       87.    Plaintiff Maura Petersen is a citizen of Washington and resides in
 Lynwood, Washington. Plaintiff Petersen purchased a new 2008 Dodge Grand
 Caravan (“the vehicle” for purposes of this section”) from Dwayne Lanes Chrysler

                                           27
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.188     Page 38 of 116




 Dodge Jeep RAM, located in Everett, Washington. Prior to purchasing the vehicle,
 FCA, including its agents, representatives, and authorized dealer, represented to
 Plaintiff Petersen, both orally and through advertisements, that the vehicle came with
 the Lifetime Warranty. But Plaintiff Petersen was not given notice informing her
 about the existence of the Inspection Clause or the specific obligations it imposed

 on her.
       88.    In February 2020, Plaintiff Petersen presented the vehicle to Dwayne
 Lanes Chrysler Dodge Jeep RAM to diagnose problems related to the vehicle’s
 powertrain, which were resulting in an oil leak. At that time, FCA refused to repair
 this powertrain components of the vehicle pursuant to its obligations under the
 Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked
 because it had not undergone a powertrain inspection pursuant to the terms of the
 Inspection Clause. For that reason alone, FCA refused to cover the cost of parts and
 labor to repair the vehicle.

       89.    As a result of FCA’s breach of its obligations under the Lifetime
 Warranty, Plaintiff Petersen has suffered ascertainable economic damages—the cost
 of parts and labor necessary to repair the vehicle.

              b. Defendant FCA US LLC
       90.    Defendant FCA US LLC is a Delaware limited liability company.
       91.    Fiat Chrysler Automobiles N.V. (“Fiat” or, together with FCA, “Fiat
 Chrysler”) is FCA’s corporate parent. Fiat’s predecessor, Fiat S.p.A., began its
 acquisition of FCA’s predecessor, Chrysler Group LLC, in 2009 and completed it in
 January 2014, at which time Chrysler Group LLC became a wholly owned indirect

                                           28
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.189    Page 39 of 116




 subsidiary of Fiat and was renamed FCA US LLC. FCA’s principal place of business
 and headquarters is located at 1000 Chrysler Drive, Auburn Hills, Michigan 48326.
       92.    FCA’s principle place of business and headquarters is located at 1000
 Chrysler Drive, Auburn Hills, Michigan 48326.
       93.    The true names and capacities of Defendants sued herein as DOES 1

 through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
 Defendants by such fictitious names. Each of the Defendants designated herein as a
 DOE is legally responsible in some manner for the unlawful acts referred to herein.
 Plaintiff will seek leave of Court to amend this Complaint to reflect the true names
 and capacities of the Defendants designated herein as DOES when such identities
 become known.
                          III.   JURISDICTION AND VENUE
       94.    This Court has subject matter jurisdiction of this action pursuant to 28
 U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100 or

 more Class members, (ii) there is an aggregate amount in controversy exceeding
 $5,000,000, exclusive of interest and costs, and (iii) there is minimal diversity
 because at least one member of the class of plaintiffs and one defendant are citizens

 of different States. This Court has supplemental jurisdiction over the alleged state
 law claims pursuant to 28 U.S.C. § 1367.
       95.    This Court has specific personal jurisdiction over Defendant because
 Defendant has its United States headquarters in this District. Defendant also
 conducts business in Michigan, has purposefully availed itself of the benefits and
 protections of Michigan by continuously and systematically conducting substantial

                                          29
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.190     Page 40 of 116




 business in this judicial district, directing advertising and marketing materials to
 districts within Michigan, and intentionally and purposefully placing Class Vehicles
 into the stream of commerce within the districts of Michigan and throughout the
 United States, with the expectation and intent that consumers would purchase them.
 Thousands of Class Vehicles have been sold in Michigan and are operated within

 the State and this judicial district.
        96.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391
 because Defendant has its United States headquarters in this District, transacts
 business in this District, is subject to personal jurisdiction in this District, and
 therefore is deemed to be a citizen of this District. Additionally, there are one or
 more authorized FCA dealers within this District, FCA has advertised in this District,
 and FCA received substantial revenue and profits from their sales of Class Vehicles
 in this District; therefore, a substantial and material part of the events and/or
 omissions giving rise to the claims occurred within this District.

                      IV.     COMMON FACTUAL ALLEGATIONS

               a. Chrysler-Brand Automobiles Experience Declining Sales,
                  Overstocked Inventory, and Frustrated Dealers
        97.    By the first half of 2007, U.S. sales of Chrysler-brand vehicles had been
 rapidly dropping—a harbinger of the economic recession soon to wrack the nation

 only months later. The company was in the early stages of its financial freefall;
 layoffs of 13,000 workers had been announced, plants were closing, rumors of a
 merger or buyout were surmounting, and consumer reports reflected low confidence
 in the reliability of Chrysler-related brands. To make matters worse, the company


                                           30
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.191     Page 41 of 116




 was facing significant backlash from its dealers, who were frustrated by overstocked
 inventories.
       98.      To ease dealer tensions, earlier that year, Steven Landry—Executive
 Vice President of Sales and Marketing at the time—met with the national dealer’s
 council to discuss their agitations. Topping the list of dealers’ frustrations;

 overstocked inventory, lack of coordinated marketing, and lack of competitive
 warranty offerings. Despite the competitive financial incentive offerings, customers
 were reporting to dealers that vehicle warranties, specifically powertrain warranties,
 had become the chief consideration when deciding whether to purchase a vehicle.
 The company’s independent consumer research supported these conclusions,
 demonstrating that new-car shoppers were taking the position that they would
 consider buying a Chrysler-branded vehicle if they were offered a lifetime
 powertrain warranty.
                b. The Lifetime Warranty

       99.      On July 26, 2007, the company made an announcement it hoped would
 drive sales and increase brand confidence. Effective immediately, it would offer the
 Lifetime Warranty on 88 percent of its fleet models. Being an unprecedented
 warranty offering, the announcement that Chrysler-branded vehicles would be sold
 with a lifetime duration received coverage from a multitude of news media outlets
 across the country.

       100. The express terms of the Lifetime Warranty, promised Plaintiffs and
 the Class members the following in relevant part:



                                          31
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.192     Page 42 of 116




                     The Lifetime Powertrain Limited Warranty covers
               the cost of all parts and labor needed to repair a
               powertrain component . . . that is defective in
               workmanship and materials . . . .
       101. To say the Lifetime Warranty was a selling point would be an
 understatement; it was THE selling point of Chrysler-branded vehicles at the time.
 The Lifetime Warranty was touted with a nationally integrated TV, print, and

 internet advertising campaign. The Lifetime Warranty received its own logo; an
 infinity symbol bound by four wheels, denoting the vehicles’ never-ending, lifetime
 coverage. Print and online advertisements boasted statements such as: “the best
 warranty coverage in the business” and “with this warranty, you’re covered for the
 lifetime of the vehicle.” The “lifetime theme” was even built into commercial
 slogans; for Dodge: “Grab life, for a lifetime”; for Jeep: “have a lifetime of fun out

 there.” Executives pushed the Lifetime Warranty program with public statements
 such as: “This new Chrysler Lifetime Powertrain Warranty is a statement of
 confidence to our customers to the reliability of their powertrain. It’s peace-of-mind
 reassurance for as long as they own the vehicle.”




                                          32
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20   PageID.193   Page 43 of 116




       102. From 2007 through 2009, Old Chrysler sold hundreds of thousands of
 Class Vehicles by providing these lifetime assurances to consumers. None of the
 advertisements disclosed that the Lifetime Warranty was subject to an inspection
 requirement (discussed below) and would be void if the purportedly required
 inspection was not performed.




                                       33
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20   PageID.194   Page 44 of 116




             c. The Lifetime Warranty’s Inspection Clause
       103. Indeed, “peace-of-mind reassurance” was a hollow promise because an

 unconscionable provision was snuck into the Lifetime Warranty. This provision—
 not communicated to Class members prior to their purchases—required the Class



                                      34
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.195       Page 45 of 116




 Vehicles to undergo a powertrain inspection within 60 days of each 5-year
 anniversary of the in-service date of the vehicle. That provision states:

               In order to maintain the Lifetime Powertrain Limited
               Warranty, the person . . . covered by this Power-train
               Limited Warranty must have a powertrain inspection
               performed by an authorized Chrysler, Dodge, or Jeep
               dealer once every 5 years. . . . The inspection must be made
               within sixty (60) days of each 5 year anniversary of the in-
               service date of the vehicle. You must have the inspection
               performed to continue this coverage.
 (hereinafter referred to as “the Inspection Clause”).
         104. Burdened by the financial promises made by the Lifetime Warranty
 offer, FCA now routinely voids the Lifetime Warranty because vehicle owners were
 unaware that they needed to have their powertrain inspected within that arbitrarily
 narrow window.
         105. Many years later, after being denied coverage on their claims, Plaintiffs
 would discover that FCA voided their Lifetime Warranties for failing to perform
 under the Inspection Clause.
         106. Plaintiffs and the Class members were not informed of the Lifetime
 Warranty’s specific terms and conditions—most importantly, the Inspection Clause.
 On information and belief, the terms of the Lifetime Warranty were excluded from
 warranty manuals provided to all purchasers of 2006 through 2008 model year Class

 Vehicles. Although the Lifetime Warranty terms were included in 2009 model year
 warranty manuals, the Inspection Clause—a material limitation—is not reasonably
 conspicuous due to being in fine-print and indistinguishable from the surrounding

 text.


                                           35
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.196    Page 46 of 116




       107. Plaintiffs and the Class members could not reasonably expect the
 Lifetime Warranty to be subject to the terms of the Inspection Clause. It is an atypical
 provision serving no commercial purpose, and is unreasonable and one-sided.
 Inspections, unlike scheduled maintenance, do not affect the quality or fitness of
 powertrain parts and components. No preventative service or maintenance is

 performed during the quinquennial inspection. If a part is prone to failure or fails,
 FCA is obligated under the Lifetime Warranty to replace it. The questions as to who
 discovered the failure, when the failure occurred, and/or when it was discovered,
 bears no relevancy to the product’s defect. Therefore, the lack of opportunity to
 conduct a powertrain inspection poses no additional risk. It is clear that the
 Inspection Clause existed merely as a warranty cancellation “poison pill” to snare
 unaware consumers years after their purchases.
       108. The Inspection Clause also produces particularly one-sided, unfair, and
 harsh results. Failure to obtain an inspection doesn’t suspend coverage until

 performance; it voids the entire warranty. Not only is this extremely inequitable, it
 contravenes public policy when considering Old Chrysler’s advertising of the
 Lifetime Warranty. The Lifetime Warranty was the chief consideration of the Class

 members when they purchased a Class vehicle, and Old Chrysler knew this. They
 enticed Plaintiffs and the Class members to purchase Class Vehicles by promising
 the Lifetime Warranty without limitation, and then conveniently failed inform them
 of the terms and conditions that would subject that warranty to cancellation.




                                           36
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.197    Page 47 of 116




               V.    TOLLING OF THE STATUTE OF LIMITATIONS
       109. Any applicable statute(s) of limitations have been equitably tolled by
 FCA and/or Old Chryslers’ failure to provide Plaintiffs with reasonable notice of the
 Inspection Clause. Prior to FCA’s of their Lifetime Warranties, there was no dispute
 at could not have reasonably discovered the existence of the Inspection Clause

                              VI.   CLASS ALLEGATIONS
       110. Plaintiffs bring this action on their own behalf, pursuant to the Federal
 Rules of Civil Procedure, Rules 23(a), 23(b)(2), and/or 23(b)(3), and seek to
 represent the following state classes:

       Michigan Class:
       All persons or entities in the state of Michigan who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       Alabama Class:
       All persons or entities in the state of Alabama who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       Alaska Class:
       All persons or entities in the state of Alaska who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Arkansas Class:
       All persons or entities in the state of Arkansas who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.




                                          37
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.198     Page 48 of 116




       Florida Class:
       All persons or entities in the state of Florida who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Georgia Class:

       All persons or entities in the state of Georgia who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       Illinois Class:

       All persons or entities in the state of Illinois who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Indiana Class:

       All persons or entities in the state of Indiana who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Kentucky Class:
       All persons or entities in the state of Kentucky who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       Massachusetts Class:
       All persons or entities in the state of Massachusetts who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       Nevada Class:
       All persons or entities in the state of Nevada who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.




                                           38
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.199    Page 49 of 116




       New Jersey Class:
       All persons or entities in the state of New Jersey who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       New York Class:

       All persons or entities in the state of New York who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       North Carolina Class:

       All persons or entities in the state of North Carolina who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       Ohio Class:

       All persons or entities in the state of Ohio who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Oregon:
       All persons or entities in the state of Oregon who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Pennsylvania Class:
       All persons or entities in the state of Pennsylvania who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       South Carolina Class:
       All persons or entities in the state of South Carolina who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.




                                          39
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.200    Page 50 of 116




       Texas Class:
       All persons or entities in the state of Texas who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Utah Class:

       All persons or entities in the state of Utah who are current or former original
       owners of a Class Vehicle and were denied Lifetime Warranty coverage based
       on the Inspection Clause.
       Virginia Class:

       All persons or entities in the state of Virginia who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       Washington Class:

       All persons or entities in the state of Washington who are current or former
       original owners of a Class Vehicle and were denied Lifetime Warranty
       coverage based on the Inspection Clause.
       111. Together, the state classes shall be collectively referred to herein as “the
 Class.” Excluded from the above Class are FCA, its employees, co-conspirators,
 officers, directors, legal representatives, heirs, successors and wholly or partly own
 subsidiaries or affiliated companies; class counsel and their employees; and the
 judicial officers and their immediate family members and associated court staff
 assigned to this case, and all persons within the third degree of relationship to any
 such persons.

       112. Certification of Plaintiffs’ claims for class-wide treatment is
 appropriate because Plaintiffs can prove the elements of their claims on a class-wide
 basis using the same evidence as would be used to prove those elements in individual

 actions alleging the same claim.


                                          40
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.201    Page 51 of 116




       113. This action has been brought and may be properly maintained on behalf
 of each of the Classes proposed herein under Federal Rules of Civil Procedure, Rule
 23.
       114. Numerosity of the Class (Federal Rules of Civil Procedure, Rule
 23(a)(1)) – The members of the Class are so numerous that their individual joinder

 is impracticable. Plaintiffs are informed and believes that there are tens of thousands
 of current original owners of Class Vehicles and former original owners of Class
 Vehicles who were denied coverage under the Lifetime Warranty. Because the Class
 members may be identified through business records regularly maintained by FCA
 and its employees and agents, government records, and the media, the number and
 identities of Class members can be ascertained. Members of the Class can be

 notified of the pending action by e-mail, mail, and supplemented by published
 notice, if necessary.
       115. Commonality and Predominance (Federal Rules of Civil

 Procedure, Rule 23(a)(2) – There are questions of law and fact common to the
 Class. These questions predominate over any questions affecting only individual
 Class members. These common legal and factual issues include, but are not limited
 to:
              a. Whether FCA breached the expressed terms of the Lifetime
                 Warranty in their systematic denial of valid Lifetime Warranty
                 claims, based on the Inspection Clause;
              b. Whether Plaintiffs and members of the Class were provided
                 reasonable notice of the Inspection Clause;

                                           41
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.202    Page 52 of 116




              c. Whether the Inspection Clause is unenforceable due violating
                 C.F.R. § 7007.7.
              d. Whether the Inspection Clause is unconscionable;
              e. Whether Plaintiffs and members of the Class are entitled to
                 equitable, legal, or injunctive relief and, if so, in what amount.

       116. Typicality (Federal Rules of Civil Procedure, Rule 23(a)(3)) – The
 claims of the representative Plaintiffs are typical of the claims of each member of
 the Class. Plaintiffs, like all other members of the Class, are both current original
 owners of a Class Vehicle and have sustained damages arising from FCA’s
 cancellation of their Lifetime Warranties based on the Inspection Clause, as alleged
 herein. The representative Plaintiffs and the members of the Class were and are
 similarly or identically harmed by FCA’s breach of the Lifetime Warranty and/or
 breach of contract.
       117. Adequacy (Federal Rules of Civil Procedure, Rule 23(a)(4)) – The

 representative Plaintiffs will fairly and adequately represent and protect the interests
 of the Class members and have retained counsel who are experienced and competent
 trial lawyers in complex litigation and class action litigation. There are no material

 conflicts between the claims of the representative Plaintiffs and the members of the
 Class that would make class certification inappropriate. Counsel for the Class will
 vigorously assert the claims of all Class members.

       118. Superiority (Federal Rules of Civil Procedure, Rule 23(b)(3)) – This
 suit may be maintained as a class action under Rule 23(b)(3) of the Federal Rules of
 Civil Procedure, because questions of law and fact common to the Class predominate

                                           42
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.203     Page 53 of 116




 over the questions affecting only individual members of the Class and a class action
 is superior to other available means for the fair and efficient adjudication of this
 dispute. The damages suffered by individual Class members are small compared to
 the burden and expense of individual prosecution of the complex and extensive
 litigation needed to address FCA’s conduct. Further, it would be virtually impossible

 for the members of the Class to individually redress effectively the wrongs done to
 them. Even if Class members themselves could afford such individual litigation, the
 court system could not. In addition, individualized litigation increases the delay and
 expense to all parties and to the court system resulting from complex legal and
 factual issues of the case. Individualized litigation also presents a potential for
 inconsistent or contradictory judgments. By contrast, the class action device presents
 far fewer management difficulties; allows the hearing of claims which might
 otherwise go unaddressed because of the relative expense of bringing individual
 lawsuits; and provides the benefits of single adjudication, economies of scale, and

 comprehensive supervision by a single court.
       119. Plaintiffs contemplate the eventual issuance of notice to the proposed
 Class members setting forth the subject and nature of the instant action. Upon

 information and belief, FCA’s own business records and electronic media can be
 utilized for the contemplated notices, as well as motor vehicle registration databases
 in all states within the United States. To the extent that any further notices may be
 required, Plaintiffs would contemplate the use of additional media and/or mailings.
       120. This action is properly maintained as a Class Action pursuant to Rule
 23(b) of the Federal Rules of Civil Procedure, in that:

                                          43
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.204    Page 54 of 116




              a.    without class certification and determination of declaratory,
 injunctive, statutory, and other legal questions within the class format, prosecution
 of separate actions by individual members of the Class will create the risk of:
                    i.     inconsistent or varying adjudications with respect to
                           individual members of the Class which would establish

                           incompatible standards of conduct for the parties opposing
                           the Class; or
                    ii.    adjudication with respect to individual members of the
                           Class which would as a practical matter be dispositive of
                           the interests of the other members not parties to the
                           adjudication or substantially impair or impede their ability
                           to protect their interests;
              b. the parties opposing the Class have acted or refused to act on
 grounds generally applicable to each member of the Class, thereby making

 appropriate final injunctive or corresponding declaratory relief with respect to the
 Class as a whole; or
              c. common questions of law and fact exist as to the members of the

 Class and predominate over any questions affecting only individual members, and a
 Class Action is superior to other available methods of the fair and efficient
 adjudication of the controversy, including consideration of:
                    i.     the interests of the members of the Class in individually
                           controlling the prosecution or defense of separate actions;



                                           44
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.205    Page 55 of 116




                    ii.    the extent and nature of any litigation concerning
                           controversy already commenced by or against members of
                           the Class;
                    iii.   the desirability or undesirability of concentrating the
                           litigation of the claims in the particular forum; and

                    iv.    the difficulties likely to be encountered in the management
                           of a Class Action.
                               VII. CAUSES OF ACTION
              a. Claims Brought on Behalf of the Michigan Class
                               MICHIGAN COUNT I
                      BREACH OF EXPRESS WARRANTY

                  (Mich. Comp. Laws §§ 440.2313 and 440.2860)
       121. Plaintiff Paul Grundy and the Michigan Class incorporate by reference
 each preceding and succeeding paragraph as though fully set forth at length herein.
       122. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Mich. Comp. Laws § 440.2104(1) and “sellers” of motor vehicles
 under § 440.2103(1)(c).

       123. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).
       124. In connection with the purchase of Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. For the
 duration of the lifetime of the first registered owner, FCA promised to cover the cost



                                          45
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.206    Page 56 of 116




 of all parts and labor needed to repair powertrain components of the Class Vehicles
 that were defective in workmanship and materials.
       125. FCA has breached the Lifetime Warranty by refusing to cover the cost
 of repairing defects in the workmanship and/or materials of the powertrain parts and
 components of the Class Vehicles.

       126. Affording FCA a reasonable opportunity to cure their breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated their obligations under its terms.
       127. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts, fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the Michigan Class members whole and
 because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.
       128. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.
       129. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiff and other Michigan Class members have been damaged in an amount to be

 determined at trial.
       130. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an

                                           46
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.207   Page 57 of 116




 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                              MICHIGAN COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY
                             (Based on Michigan Law)

       131. Plaintiff Paul Grundy and the Michigan Class reallege and incorporate
 by reference all paragraphs as though fully set forth herein.
       132. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under Michigan Commercial Code, Plaintiff and the Michigan Class
 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiff and the Michigan Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       133. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles.
       134. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Michigan Class members have been

 damaged in an amount to be proven at trial.
              b. Claims Brought on Behalf of the Alabama Class
                               ALABAMA COUNT I

                      BREACH OF EXPRESS WARRANTY
       135. Plaintiff Carl Wood and the Alabama Class members reallege and
 incorporate by reference all paragraphs as though fully set forth herein.

                                          47
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.208     Page 58 of 116




       136. FCA was, and is, at all relevant times a “merchant” with respect to
 motor vehicles under Ala. Code §§ 7-2-104(1) and 7-2A-103(3), and “sellers” of
 motor vehicles under § 7-2-103(1)(d).
       137. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Ala. Code §§ 7-2-105(1) and 7-2A-103(1)(h).

       138. In connection with the purchase of Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. For the
 duration of the lifetime of the first registered owner, FCA promised to cover the cost
 of all parts and labor needed to repair powertrain components of the Class Vehicles
 that were defective in workmanship and materials.
       139. FCA breached the Lifetime Warranty by refusing to repair and/or adjust
 the materials and workmanship defects in the powertrain components of the Class
 Vehicles.
       140. Furthermore, the Lifetime Warranty fails in its essential purpose

 because the contractual remedy is insufficient to make Plaintiff and the Alabama
 Class members whole and because FCA has failed and/or have refused to adequately
 provide the promised remedies within a reasonable time.

       141. Affording FCA a reasonable opportunity to cure their breach of written
 warranties would be unnecessary and futile here because FCA has expressly
 repudiated their obligations under its terms.
       142. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.



                                          48
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.209    Page 59 of 116




       143. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiff and other Alabama Class Members have been damaged in an amount to be
 determined at trial.
       144. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs

 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                                ALABAMA COUNT II

           BREACH OF CONTRACT/COMMON LAW WARRANTY
                               (Based on Alabama Law)
       145.    Plaintiff Carl Wood and the Alabama Class members reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       146. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under Alabama’s Commercial Code, Plaintiff and the Alabama Class

 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiffs and the Alabama Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of any part supplied by FCA, and/or warranted the quality or nature
 of those services to Plaintiffs.



                                           49
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.210    Page 60 of 116




       147. FCA breached this warranty or contract obligation by failing to repair
 the Class Vehicles evidencing a sudden unintended acceleration problem, including
 those that were recalled, or to replace them.
       148. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiffs and the Alabama Class members have been

 damaged in an amount to be proven at trial.
              c. Claims Brought on Behalf of the Alaska Class
                                ALASKA COUNT I

                      BREACH OF EXPRESS WARRANTY
                     (Alaska Stat. §§ 45.02.313 and 45.12.210)
       149. Plaintiff Langley and the Alaska Class incorporate by reference each
 preceding and succeeding paragraph as though fully set forth at length herein.
       150. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Alaska Stat. §§ 45.02.104(a) and 45.12.103(c)(11); and is a “seller”

 of motor vehicles under Alaska Stat. § 45.02.103(a)(4).
       151. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Alaska Stat. §§ 45.02.105(a) and 45.12.103(a)(8).
       152. In connection with the purchase one of the Class Vehicles, FCA
 expressly warranted that the Class Vehicles were covered by the Lifetime Powertrain
 Limited Warranty. For the duration of the lifetime of the first registered owner, FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.



                                          50
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.211    Page 61 of 116




       153. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain that was reached when Plaintiff and the Alaska Class purchased their Class
 Vehicles.
       154. FCA breached the Lifetime Warranty by refusing to repair and/or adjust
 the materials and workmanship defects in the powertrain components of the Class

 Vehicles.
       155. Furthermore, the Lifetime Warranty of repair and/or adjustments to
 defective powertrain parts, fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiffs and the Alaska members whole and because
 FCA has failed and/or have refused to adequately provide the promised remedies
 within a reasonable time.
       156. Affording FCA a reasonable opportunity to cure its breach would be
 unnecessary and futile here because FCA has expressly repudiated its obligations.
       157. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.
       158. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiff and other Alaska Class Members have been damaged in an amount to be

 determined at trial.
       159. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an

                                           51
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.212    Page 62 of 116




 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                    ALASKA COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY
                                (Based on Alaska Law)

       160. Plaintiff Langley and the Alaska Class members reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       161. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under Alaska’s Commercial Code, Plaintiffs and the Alaska Class
 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiffs and the Alaska Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of any part supplied by FCA, and/or warranted the quality or nature
 of those services to Plaintiffs.

       162. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain parts and components of the Class
 Vehicles.

       163. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiffs and the Alaska Class members have been damaged
 in an amount to be proven at trial.




                                          52
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.213    Page 63 of 116




              d. Claims Brought on Behalf of the Arkansas Class
                              ARKANSAS COUNT I

                     BREACH OF EXPRESS WARRANTY
                   (Ark. Code Ann. §§ 4-2-313 and 4-2A-210)
       164. Plaintiff Kimberly Cooper and the Arkansas Class incorporate by

 reference each preceding and succeeding paragraph as though fully set forth at length
 herein.
       165. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Ark. Code Ann. §§ 4-2-104(1) and 4-2A-103(3), and “seller[s]” of
 motor vehicles under § 4-2-103(1)(d).
       166. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Ark. Code Ann. §§ 4-2-105(1) and 4-2A-103(1)(h).
       167. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for entire duration of Plaintiff and Class members ownership of the Class
 vehicles.
       168. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiff and the Class purchased their Class Vehicles.




                                          53
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.214    Page 64 of 116




       169. FCA has breached the Lifetime Warranty by refusing to cover the cost
 of repairing defects in the workmanship and/or materials of the powertrain parts and
 components of the Class Vehicles.
       170. Affording FCA a reasonable opportunity to cure their breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated their obligations under its terms.
       171. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts, fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the Arkansas Class members whole and
 because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.
       172. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       173. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Arkansas Class members have been damaged in an amount to be
 determined at trial.
       174. To the extent that FCA that the Inspection Clause was included in

 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                           54
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.215    Page 65 of 116




                               ARKANSAS COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                              (Based on Arkansas Law)
       175. Plaintiff Kimberly Cooper and the Arkansas Class reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       176. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under Arkansas Commercial Code, Plaintiff and the Arkansas Class
 members plead in the alternative under common law warranty and contract law

 theories. FCA limited the remedies available to Plaintiff and the Arkansas Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       177. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       178. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Arkansas Class members have been
 damaged in an amount to be proven at trial.
                 e. Claims Brought on Behalf of the Florida Class

                                 FLORIDA COUNT I
                        BREACH OF EXPRESS WARRANTY
                                 (Fla. Stat. § 672.313)

       179. Plaintiffs Michael Celenza, Frank Bilotta, and the Florida Class
 members reallege and incorporate by reference all paragraphs as though fully set
 forth herein.

                                          55
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.216   Page 66 of 116




       180. Defendant was and is at all relevant times a “merchant” with respect to
 motor vehicles under Fla. Stat. §§ 672.104(1) and 680.1031(3)(k), and “sellers” of
 motor vehicles under § 672.103(1)(d).
       181. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Fla. Stat. §§ 672.105(1) and 680.1031(1)(h).

       182. In connection with the purchase one of the Class Vehicles, FCA
 expressly warranted that the Class Vehicles were covered by the Lifetime Warranty.
 FCA promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiffs and Class members’ ownership of the
 Class Vehicles.
       183. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain that was reached when Plaintiffs and the Florida Class purchased their Class

 Vehicles.
       184. FCA breached the Lifetime Warranty by refusing to repair and/or adjust
 the materials and workmanship defects in the powertrain components of the Class

 Vehicles’ materials and workmanship defects.
       185. Furthermore, the Lifetime Warranty fails in its essential purpose
 because the contractual remedy is insufficient to make Plaintiffs and the Florida
 Class members whole and because FCA has failed and/or have refused to adequately
 provide the promised remedies within a reasonable time.



                                         56
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.217    Page 67 of 116




       186. Affording FCA a reasonable opportunity to cure their breach of
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated their obligations under the express warranty.
       187. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.

       188. As a direct and proximate result of Defendant’s breach of express
 warranties, Plaintiffs and other Florida Class members have been damaged in an
 amount to be determined at trial.
       189. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to

 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                                FLORIDA COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                               (Based on Florida Law)
       190.      Plaintiffs Michael Celenza, Frank Bilotta, and the Florida Class
 members reallege and incorporate by reference all paragraphs as though fully set

 forth herein.
       191. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under Florida’s Commercial Code, Plaintiffs and the Florida Class

                                           57
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.218    Page 68 of 116




 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiffs and the Florida Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of any part supplied by FCA, and/or warranted the quality or nature
 of those services to Plaintiffs.

       192. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the Class Vehicles’ failed powertrain components.
       193. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiffs and the Florida Class members have been damaged
 in an amount to be proven at trial.
              f. Claims Brought on Behalf of the Georgia Class

                                    GEORGIA COUNT I
                       BREACH OF EXPRESS WARRANTY
                    (Ga. Code. Ann. §§ 11-2-313 and 11-2A-210)

       194. Plaintiff Davin Powell and the Georgia Class members reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       195. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles under Ga. Code Ann. §§ 11-2-104(1) and 11-2A-103(3), and “sellers” of
 motor vehicles under § 11-2-103(1)(d).
       196. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Ga. Code Ann. §§ 11-2-105(1) and 11-2A-103(1)(h).
       197. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that they were covered by the Lifetime Warranty. FCA promised to cover

                                          58
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.219    Page 69 of 116




 the cost of all parts and labor needed to repair powertrain components of the Class
 Vehicles that were defective in workmanship and materials. Moreover, FCA
 expressly warranted that its obligations under the Lifetime Warranty would run for
 entire duration of Plaintiffs’ and Class members’ ownership of the Class vehicles.
       198. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain reached when Plaintiffs and the Georgia Class purchased their Class
 Vehicles.
       199. FCA breached the Lifetime Warranty by refusing to repair and/or adjust
 the materials and workmanship defects in the powertrain components of the Class
 Vehicles’ materials and workmanship defects.
       200. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the Georgia Class members whole and
 because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.
       201. Affording FCA a reasonable opportunity to cure their breach of
 Lifetime Warranty would be unnecessary and futile here because it has expressly

 repudiated their obligations under its terms.
       202. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       203. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiff and other Georgia Class members have been damaged in an amount to be
 determined at trial.

                                          59
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.220    Page 70 of 116




       204. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an

 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                                   GEORGIA COUNT II

           BREACH OF CONTRACT/COMMON LAW WARRANTY
                                   (Based on Georgia Law)
       205.    Plaintiff Davin Powell and the Georgia Class members reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       206. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under Georgia’s Commercial Code, Plaintiff and the Georgia Class

 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiff and the Georgia Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of any part supplied by FCA, and/or warranted the quality or nature
 of those services to Plaintiff.
       207. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles




                                            60
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.221     Page 71 of 116




       208. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Georgia Class members have been damaged
 in an amount to be proven at trial.
              g. Claims Brought on Behalf of the Illinois Class
                                ILLINOIS COUNT I

                      BREACH OF EXPRESS WARRANTY
                   (810 Ill. Comp. Stat. §§ 5/2-313 and 5/2A-210)
       209. Plaintiff Gerald McGuire and the Class incorporate by reference each
 preceding and succeeding paragraph as though fully set forth at length herein.
       210. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and “sellers” of
 motor vehicles under § 5/2-103(1)(d).
       211. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of 810 Ill. Comp. Stat. §§ 5/2-105(1) and 5/2A-103(1)(h).

       212. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiffs’ and Class members’ ownership of the
 Class vehicles.
       213. FCA’s Lifetime Warranty promise formed the basis of the bargain that
 was reached when Plaintiffs and the Illinois Class purchased their Class Vehicles.

                                         61
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.222    Page 72 of 116




       214. FCA breached the Lifetime Warranty by refusing to repair and/or adjust
 the materials and workmanship defects in the powertrain components of the Class
 Vehicles.
       215. Affording FCA a reasonable opportunity to cure its breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations.
       216. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the Illinois Class members whole and
 because FCA has failed and/or refused to adequately provide the promised remedies
 within a reasonable time.
       217. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       218. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Illinois Class members have been damaged in an amount to be
 determined at trial.
       219. To the extent that FCA that the Inspection Clause was included in

 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                           62
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.223   Page 73 of 116




                                  ILLINOIS COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                                  (Based on Illinois Law)
       220.   Plaintiff Gerald McGuire and the Illinois Class members reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       221. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under the Illinois Commercial Code, Plaintiffs and the Illinois Class
 members plead in the alternative under common law warranty and contract law

 theories. FCA limited the remedies available to Plaintiffs and the Illinois Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       222. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       223. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Illinois Class members have been damaged
 in an amount to be proven at trial.
              h. Claims Brought on Behalf of the Indiana Class

                                   INDIANA COUNT I
                       BREACH OF EXPRESS WARRANTY
              (Ind. Code §§ 26-1-2-313 and 26-1-2.1-210)


       224. Plaintiff David Wilson and the Indiana Class incorporate by reference
 each preceding and succeeding paragraph as though fully set forth at length herein.




                                               63
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.224    Page 74 of 116




       225. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Ind. Code §§ 26-1-2-104(1) and 26-1-2.1-103(3), and “sellers” of
 motor vehicles under § 26-1-2-103(1)(d).
       226. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Ind. Code §§ 26-1-2-105(1) and 26-1-2.1-103(1)(h).

       227. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for entire duration of Plaintiff’s and Class members’ ownership of the
 Class Vehicles.
       228. The Lifetime Warranty formed the basis of the bargain that was reached
 when Plaintiff and the Indiana Class purchased their Class Vehicles.

       229. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       230. Affording FCA a reasonable opportunity to cure its breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated its obligations.
       231. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts, fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the Indiana Class members whole and



                                         64
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.225    Page 75 of 116




 because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.
       232. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       233. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Indiana Class members have been damaged in an amount to be
 determined at trial.
       234. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                INDIANA COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY
                               (Based on Indiana Law)

       235. Plaintiff David Wilson and the Indiana Class reallege and incorporate
 by reference all paragraphs as though fully set forth herein.
       236. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under Indiana Commercial Code, Plaintiffs and the Indiana Class members
 plead in the alternative under common law warranty and contract law theories. FCA
 limited the remedies available to Plaintiff and the Indiana Class members to just

                                           65
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.226    Page 76 of 116




 repairs and adjustments needed to correct defects in materials or workmanship of
 powertrain components of the Class Vehicles.
       237. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       238. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiffs and the Indiana Class members have been damaged
 in an amount to be proven at trial.
              i. Claims Brought on Behalf of the Kentucky Class

                               KENTUCKY COUNT I
                       BREACH OF EXPRESS WARRANTY
                    (Ky. Rev. Stat. §§ 335.2-313 and 355.2A-210)
       239. Plaintiffs Christina Heavrin, Joan Garn, and the Kentucky Class
 incorporate by reference each preceding and succeeding paragraph as though fully
 set forth at length herein.
       240. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Ky. Rev. Stat. §§ 35.2-104(1) and 355.2A-103(3), and “sellers” of
 motor vehicles under § 355.2-103(1)(d).
       241. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Ky. Rev. Stat. §§ 355.2-105(1) and 355.2A-103(1)(h).
       242. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.

                                           66
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.227    Page 77 of 116




 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiffs’ ownership of the Class vehicles.
       243. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain that was reached when Plaintiffs and the Kentucky Class purchased their
 Class Vehicles.

       244. FCA has breached the Lifetime Warranty by refusing to cover the cost
 of repairing defects in the workmanship and/or materials of the powertrain parts and
 components of the Class Vehicles.
       245. Affording FCA a reasonable opportunity to cure its breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated its obligations.
       246. Furthermore, the limited warranty of repair and/or adjustments to
 defective parts fails in its essential purpose because the contractual remedy is
 insufficient to make Plaintiffs and the Kentucky Class members whole, and because

 FCA has failed and/or have refused to adequately provide the promised remedies
 within a reasonable time.
       247. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.
       248. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiffs and Kentucky Class members have been damaged in an amount to be
 determined at trial.
       249. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs

                                          67
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.228    Page 78 of 116




 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                              KENTUCKY COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY
                              (Based on Kentucky Law)
       250. Plaintiffs Christina Heavrin, Joan Garn, and the Kentucky Class
 reallege and incorporate by reference all paragraphs as though fully set forth herein.
       251. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under Kentucky Commercial Code, Plaintiffs and the Kentucky Class
 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiffs and the Kentucky Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       252. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles
       253. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Kentucky Class members have been

 damaged in an amount to be proven at trial.




                                           68
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.229    Page 79 of 116




              j. Claims Brought on Behalf of the Massachusetts Class
                          MASSACHUSETTS COUNT I

                      BREACH OF EXPRESS WARRANTY
                   (Mass. Gen. Laws Ch. 106 §§ 2-313 and 2A-210)
       254. Plaintiff Andrew Young and the Massachusetts Class incorporate by

 reference each preceding and succeeding paragraph as though fully set forth at length
 herein.
       255. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Mass Gen. Laws ch. 106 § 2-104(1) and is a “seller” of motor vehicles
 under § 2-103(1) (d).
       256. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Mass. Gen. Laws ch. 106 §§ 2-105(1) and 2A-103(1)(h).
       257. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for entire duration of Plaintiff’s and Class members’ ownership of the
 Class vehicles.
       258. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiff and the Massachusetts Class purchased their Class
 Vehicles.



                                          69
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.230    Page 80 of 116




       259. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the
 Class Vehicles.
       260. Affording FCA a reasonable opportunity to cure its breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations under its terms.
       261. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts, fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the Massachusetts Class members
 whole, and because FCA has failed and/or refused to adequately provide the
 promised remedies within a reasonable time.
       262. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       263. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Massachusetts Class members have been damaged in an amount
 to be determined at trial.
       264. To the extent that FCA that the Inspection Clause was included in

 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                           70
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.231    Page 81 of 116




                          MASSACHUSETTS COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                           (Based on Massachusetts Law)
       265. Plaintiff Andrew Young and the Massachusetts Class reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       266. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under the Massachusetts Commercial Code, Plaintiff and the
 Massachusetts Class members plead in the alternative under common law warranty

 and contract law theories. FCA limited the remedies available to Plaintiff and the
 Massachusetts Class members to just repairs and adjustments needed to correct
 defects in materials or workmanship of powertrain components of the Class
 Vehicles.
       267. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       268. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Massachusetts Class members have been
 damaged in an amount to be proven at trial.

              k. Claims Brought on Behalf of the Nevada Class
                                NEVADA COUNT I
                      BREACH OF EXPRESS WARRANTY

                   (Nev. Rev. Stat. §§ 104.2313 and 104A.2210)
       269. Plaintiff Alan Andersen and the Nevada Class incorporate by reference
 each preceding and succeeding paragraph as though fully set forth at length herein.

                                          71
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.232    Page 82 of 116




       270. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Nev. Rev. Stat. § 104.2104(1) and “sellers” of motor vehicles under
 § 104.2103(1)(c).
       271. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Nev. Rev. Stat. §§ 104.2105(1) and 104A.2103(1)(h).

       272. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiff’s and the Class members’ ownership of
 the Class vehicles.
       273. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiff and the Nevada Class purchased their Class Vehicles.

       274. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the
 Class Vehicles.

       275. Affording FCA a reasonable opportunity to cure its breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated its obligations.
       276. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the Nevada Class members whole and

                                         72
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.233    Page 83 of 116




 because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.
       277. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       278. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Nevada Class members have been damaged in an amount to be
 determined at trial.
       279. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                NEVADA COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY
                               (Based on Nevada Law)

       280. Plaintiff Alan Andersen and the Nevada Class reallege and incorporate
 by reference all paragraphs as though fully set forth herein.
       281. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Nevada Commercial Code, Plaintiff and the Nevada Class
 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiff and the Nevada Class

                                           73
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.234   Page 84 of 116




 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       282. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       283. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the Nevada Class members have been damaged
 in an amount to be proven at trial.
                l. Claims Brought on Behalf of the New Jersey Class

                             NEW JERSEY COUNT I
                       BREACH OF EXPRESS WARRANTY
                            (N.J. Stat. Ann. § 12A:2-313)
       284. Plaintiffs Kenneth Henriques, Jane Loake, and the Class incorporate by
 reference each preceding and succeeding paragraph as though fully set forth at length
 herein.
       285. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under N.J. Stat. Ann. § 12A:2-104(1) and “sellers” of motor vehicles under
 2-103(1)(d).
       286. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of N.J. Stat. Ann. §§ 12A:2-105(1) and 2A-103(1)(h).
       287. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.

                                          74
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.235    Page 85 of 116




 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiffs’ and the Class members’ ownership of
 the Class vehicles.
       288. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiffs and the New Jersey Class purchased their Class

 Vehicles.
       289. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the
 Class Vehicles.
       290. Affording FCA a reasonable opportunity to cure their breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated their obligations under its terms.
       291. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts, fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiffs and the New Jersey Class members whole
 and because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.

       292. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       293. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiffs and other New Jersey Class members have been damaged in an amount to
 be determined at trial.



                                          75
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.236    Page 86 of 116




       294. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an

 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                             NEW JERSEY COUNT II

          BREACH OF CONTRACT/COMMON LAW WARRANTY
                             (Based on New Jersey Law)
       295. Plaintiffs Kenneth Henriques, Jane Loake, and the New Jersey Class
 reallege and incorporate by reference all paragraphs as though fully set forth herein.
       296. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under New Jersey Commercial Code, Plaintiffs and the New Jersey Class

 members plead in the alternative under common law warranty and contract law
 theories. FCA limited the remedies available to Plaintiffs and the New Jersey Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       297. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       298. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiffs and the New Jersey Class members have been
 damaged in an amount to be proven at trial.

                                           76
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.237    Page 87 of 116




                m.     Claims Brought on Behalf of the New York Class
                               NEW YORK COUNT I

                        BREACH OF EXPRESS WARRANTY
                        (N.Y. U.C.C. Law §§ 2-313 and 2A-210)
       299. Plaintiff Richard Van Orden and the New York Class incorporate by

 reference each preceding and succeeding paragraph as though fully set forth at length
 herein.
       300. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under N.Y. UCC Law § 2-104(1) and “sellers” of motor vehicles under §
 2-103(1)(d).
       301. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).
       302. In connection with the purchase one of the Class Vehicles, FCA
 expressly warranted that the Class Vehicles were covered by the Lifetime Warranty.
 FCA promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiff’s and the Class members’ ownership of
 the Class vehicles.
       303. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiff the New York Class purchased their Class Vehicles.




                                          77
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.238    Page 88 of 116




       304. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the
 Class Vehicles.
       305. Affording FCA a reasonable opportunity to cure its breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations under its terms.
       306. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts fails in its essential purpose because the contractual
 remedy is insufficient to make Plaintiff and the New York Class members whole and
 because FCA has failed and/or refused to adequately provide the promised remedies
 within a reasonable time.
       307. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       308. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and the New York Class members have been damaged in an amount to be
 determined at trial.
       309. To the extent that FCA that the Inspection Clause was included in

 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                           78
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.239    Page 89 of 116




                              NEW YORK COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY

                             (Based on New York Law)
       310. Plaintiff Richard Van Orden and the New York Class reallege and
 incorporate by reference all paragraphs as though fully set forth herein.
       311. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under the New York Commercial Code, Plaintiff and the New York Class
 members plead in the alternative under common law warranty and contract law

 theories. FCA limited the remedies available to Plaintiff and the New York Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       312. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       313. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the New York Class members have been
 damaged in an amount to be proven at trial.
              n. Claims Brought on Behalf of the North Carolina Class

                          NORTH CAROLINA COUNT I
                      BREACH OF EXPRESS WARRANTY
                    (N.C. Gen. Stat. §§ 25-2-313 and 252A-210)

       314. Plaintiff Terry Buschbach and the North Carolina Class incorporate by
 reference each preceding and succeeding paragraph as though fully set forth at length
 herein.

                                          79
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20     PageID.240   Page 90 of 116




       315. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under N.C. Gen. Stat. § 25-2-104(1) and “sellers” of motor vehicles under
 § 25-2-103(1)(d).
       316. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of N.C. Gen. Stat. § 25-2-105(1) and § 25-2A-103(1)(h).5.

       317. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for entire duration of Plaintiff’s and Class members’ ownership of the
 Class vehicles.
       318. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiff and the North Carolina Class purchased their Class

 Vehicles.
       319. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.
       320. Affording FCA a reasonable opportunity to cure its breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated its obligations.
       321. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts fails in its essential purpose because the contractual

                                        80
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.241    Page 91 of 116




 remedy is insufficient to make Plaintiff and the North Carolina Class members whole
 and because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.
       322. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.

       323. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiff and other North Carolina Class members have been damaged in an amount
 to be determined at trial.
       324. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to

 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                          NORTH CAROLINA COUNT II
         BREACH OF CONTRACT/COMMON-LAW WARRANTIES

                              (Based on North Carolina Law)
       325. Plaintiff Terry Buschbach and the North Carolina Class reallege and
 incorporate by reference all paragraphs as though fully set forth herein.

       326. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under the North Carolina Commercial Code, Plaintiff and the North
 Carolina Class members plead in the alternative under common law warranty and

                                           81
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.242    Page 92 of 116




 contract law theories. FCA limited the remedies available to Plaintiff and the North
 Carolina Class members to just repairs and adjustments needed to correct defects in
 materials or workmanship of powertrain components of the Class Vehicles.
       327. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles

       328. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the North Carolina Class members have been
 damaged in an amount to be proven at trial.
             o. Claims Brought on Behalf of the Ohio Class
                                 OHIO COUNT I
                     BREACH OF EXPRESS WARRANTY

               (Ohio Rev. Code § 1302.26, et seq.) (U.C.C. §2-313))
       329. Plaintiff Keith Head and the Ohio Class incorporate by reference each
 preceding and succeeding paragraph as though fully set forth at length herein.
       330. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Ohio Rev. Code §§ 1302.01(5) and 1310.01(A)(20), and “sellers” of
 motor vehicles under § 1302.01(4).

       331. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Ohio Rev. Code §§ 1302.01(8) and 1310.01(A)(8).
       332. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.

                                         82
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.243    Page 93 of 116




 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for entire duration of Plaintiff’s and the Class members’ ownership of the
 Class vehicles.
       333. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain that was reached when Plaintiff and the Ohio Class purchased their Class

 Vehicles.
       334. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the
 Class Vehicles.
       335. Affording FCA a reasonable opportunity to cure their breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated its obligations under the Lifetime Warranty’s terms.
       336. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts, fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the Ohio Class members whole and
 because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.

       337. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       338. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiff and other Ohio Class members have been damaged in an amount to be
 determined at trial.



                                         83
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20          PageID.244   Page 94 of 116




       339. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an

 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                                    OHIO COUNT II

         BREACH OF CONTRACT/COMMON-LAW WARRANTIES
                                (Based on Ohio Law)
       340. Plaintiff Keith Head and the Ohio Class reallege and incorporate by
 reference all paragraphs as though fully set forth herein.
       341. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under the Ohio Commercial Code, Plaintiff and the Ohio Class members

 plead in the alternative under common law warranty and contract law theories. FCA
 limited the remedies available to Plaintiff and the Ohio Class members to just repairs
 and adjustments needed to correct defects in materials or workmanship of powertrain
 components of the Class Vehicles.
       342. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       343. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Ohio Class members have been damaged in
 an amount to be proven at trial.

                                           84
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.245    Page 95 of 116




             p. Claims Brough on Behalf of the Oregon Class
                                OREGON COUNT I

                       BREACH OF EXPRESS WARRANTY
                       (Or. Rev. Stat. §§ 72.3130 and 72A.2100)
       344. Plaintiff Scott Lunski and the Oregon Class incorporate by reference

 each preceding and succeeding paragraph as though fully set forth at length herein.
       345. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles under Or. Rev. Stat. §§ 72.1040(1) and 72A.1030(1)(t), and “sellers” of
 motor vehicles under § 72.1030(1)(d)
       346. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of Or. Rev. Stat. §§ 72.1050(1) and 72A.1030(1)(h).

       347. In connection with the purchase one of the Class Vehicles, FCA
 expressly warranted that the Class Vehicles were covered by the Lifetime Warranty.
 FCA promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiff’s and the Class members’ ownership of
 the Class Vehicles.
       348. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiff and the Oregon Class purchased their Class Vehicles.
       349. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the
 Class Vehicles.

                                         85
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.246    Page 96 of 116




       350. Affording FCA a reasonable opportunity to cure its breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated its obligations.
       351. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the Oregon Class members whole and
 because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.
       352. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.
       353. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiff and the Oregon Class members have been damaged in an amount to be
 determined at trial.
       354. To the extent that FCA that the Inspection Clause was included in

 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or

 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.




                                           86
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20          PageID.247   Page 97 of 116




                                 OREGON COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY

                                (Based on Oregon Law)
       355. Plaintiff Scott Lunski and the Oregon Class reallege and incorporate by
 reference all paragraphs as though fully set forth herein.
       356. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under the Oregon Commercial Code, Plaintiff and the Oregon Class
 members plead in the alternative under common law warranty and contract law

 theories. FCA limited the remedies available to Plaintiff and the Oregon Class
 members to just repairs and adjustments needed to correct defects in materials or
 workmanship of powertrain components of the Class Vehicles.
       357. FCA breached this warranty or contract obligation by refusing to cover
 the cost of repairing the failed powertrain components of the Class Vehicles.
       358. As a direct and proximate result of FCA’s breach of contract or
 common law warranty, Plaintiff and the Oregon Class members have been damaged
 in an amount to be proven at trial.
              q. Claims Brought on Behalf of the Pennsylvania Class

                             PENNSYLVANIA COUNT I
                       BREACH OF EXPRESS WARRANTY
                       (13 Pa. Cons. Stat. §§ 2313 and 2A210)

       359. Plaintiffs Stephen Bucklew, Victoria Hecker, and the Pennsylvania
 Class incorporate by reference each preceding and succeeding paragraph as though
 fully set forth at length herein.

                                          87
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.248    Page 98 of 116




       360. FCA was and is at all relevant times a “merchant” with respect to motor
 vehicles 13 Pa. Cons. Stat. §§ 2104 and 2A103(a), and “sellers” of motor vehicles
 under § 2103(a).
       361. The Class Vehicles are and were at all relevant times “goods” within
 the meaning of 13 Pa. Cons. Stat. §§ 2105(a) and 2A103(a).

       362. In connection with the purchase of the Class Vehicles, FCA expressly
 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
 promised to cover the cost of all parts and labor needed to repair powertrain
 components of the Class Vehicles that were defective in workmanship and materials.
 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
 would run for the entire duration of Plaintiffs’ and the Class members’ ownership of
 the Class Vehicles.
       363. FCA’s promise of the Lifetime Warranty formed the basis of the
 bargain reached when Plaintiffs and the Pennsylvania Class purchased their Class

 Vehicles.
       364. FCA has breached the Lifetime Warranty by refusing to repair defects
 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.
       365. Affording FCA a reasonable opportunity to cure their breach of the
 Lifetime Warranty would be unnecessary and futile here because FCA has expressly
 repudiated its obligations under the Lifetime Warranty’s terms.
       366. Furthermore, the limited warranty of repair and/or adjustments to
 defective powertrain parts fails in its essential purpose because the contractual

                                         88
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.249    Page 99 of 116




 remedy is insufficient to make Plaintiffs and the Pennsylvania Class members whole
 and because FCA has failed and/or have refused to adequately provide the promised
 remedies within a reasonable time.
       367. FCA was provided notice of these issues by numerous customer
 complaints, other lawsuits, and the instant Complaint.

       368. As a direct and proximate result of FCA’s breach of express warranties,
 Plaintiffs and other Pennsylvania Class members have been damaged in an amount
 to be determined at trial.
       369. To the extent that FCA that the Inspection Clause was included in
 Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
 were never given reasonable notice of the existence of Inspection Clause at the time
 of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
 material term of the Lifetime Warranty (3) the Inspection Clause involves an
 extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to

 violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                              PENNSLYVANNIA COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY

                              (Based on Pennsylvania Law)
       370. Plaintiffs Stephen Bucklew, Victoria Hecker, and the Pennsylvania
 Class reallege and incorporate by reference all paragraphs as though fully set forth

 herein.
       371. To the extent FCA’s repair or adjust commitment is deemed not to be a
 warranty under the Pennsylvania Commercial Code, Plaintiffs and the Pennsylvania

                                           89
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.250    Page 100 of 116




  Class members plead in the alternative under common law warranty and contract
  law theories. FCA limited the remedies available to Plaintiffs and the Pennsylvania
  Class members to just repairs and adjustments needed to correct defects in materials
  or workmanship of powertrain components of the Class Vehicles.
        372. FCA breached this warranty or contract obligation by refusing to cover

  the cost of repairing the failed powertrain components of the Class Vehicles.
        373. As a direct and proximate result of FCA’s breach of contract or
  common law warranty, Plaintiffs and the Pennsylvania Class members have been
  damaged in an amount to be proven at trial.
               r. Claims Brought on Behalf of the South Carolina Class
                           SOUTH CAROLINA COUNT I

                      BREACH OF EXPRESS WARRANTY
                       (S.C. Code §§ 36-2-313 and 36-2A-210)
        374. Plaintiff James Byrd and the South Carolina Class incorporate by
  reference each preceding and succeeding paragraph as though fully set forth at length
  herein.
        375. FCA was and is at all relevant times a “merchant” with respect to motor

  vehicles under S.C. Code §§ 36-2-104(1) and 36-2A-103(1)(t), and “sellers” of
  motor vehicles under § 36-2-103(1)(d).
        376. The Class Vehicles are and were at all relevant times “goods” within
  the meaning of S.C. Code §§ 36-2-105(1) and 36-2A-103(1)(h).
        377. In connection with the purchase of the Class Vehicles, FCA expressly
  warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

                                           90
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.251   Page 101 of 116




  promised to cover the cost of all parts and labor needed to repair powertrain
  components of the Class Vehicles that were defective in workmanship and materials.
  Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
  would run for the entire duration of Plaintiffs’ and the Class members’ ownership of
  the Class Vehicles.

        378. FCA’s promise of the Lifetime Warranty formed the basis of the
  bargain that was reached when Plaintiff and the South Carolina Class purchased their
  Class Vehicles.
        379. FCA has breached the Lifetime Warranty by refusing to repair defects
  in the workmanship and/or materials of the powertrain parts and components of the
  Class Vehicles.
        380. Affording FCA a reasonable opportunity to cure its breach of the
  Lifetime Warranty would be unnecessary and futile here because FCA has expressly
  repudiated its obligations under its terms.

        381. Furthermore, the limited warranty of repair and/or adjustments to
  defective powertrain parts fails in its essential purpose because the contractual
  remedy is insufficient to make Plaintiff and the South Carolina Class members whole

  and because FCA has failed and/or have refused to adequately provide the promised
  remedies within a reasonable time.
        382. FCA was provided notice of these issues by numerous customer
  complaints, other lawsuits, and the instant Complaint.




                                            91
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.252    Page 102 of 116




        383. As a direct and proximate result of FCA’s breach of express warranties,
  Plaintiff and other South Carolina Class members have been damaged in an amount
  to be determined at trial.
        384. To the extent that FCA that the Inspection Clause was included in
  Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs

  were never given reasonable notice of the existence of Inspection Clause at the time
  of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
  material term of the Lifetime Warranty (3) the Inspection Clause involves an
  extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
  violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.
                           SOUTH CAROLINA COUNT II

           BREACH OF CONTRACT/COMMON LAW WARRANTY
                               (Based on South Carolina Law)
        385. Plaintiff James Byrd and the South Carolina Class reallege and
  incorporate by reference all paragraphs as though fully set forth herein.
        386. To the extent FCA’s repair or adjust commitment is deemed not to be a
  warranty under the South Carolina Commercial Code, Plaintiff and the South

  Carolina Class members plead in the alternative under common law warranty and
  contract law theories. FCA limited the remedies available to Plaintiff and the South
  Carolina Class members to just repairs and adjustments needed to correct defects in
  materials or workmanship of powertrain components of the Class Vehicles.
        387. FCA breached this warranty or contract obligation by refusing to cover
  the cost of repairing the failed powertrain components of the Class Vehicles.

                                            92
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.253    Page 103 of 116




        388. As a direct and proximate result of FCA’s breach of contract or
  common law warranty, Plaintiff and the South Carolina Class members have been
  damaged in an amount to be proven at trial.
              s. Claims Brought on Behalf of the Texas Class
                                  TEXAS COUNT I

                      BREACH OF EXPRESS WARRANTY
                    (Tex. Bus. & Com. Code §§ 2.313 and 2A.210)
        389. Plaintiff Barbara Asibor and the Texas Class incorporate by reference
  each preceding and succeeding paragraph as though fully set forth at length herein.
        390. FCA was and is at all relevant times a “merchant” with respect to motor
  vehicles under Tex. Bus. & Com. Code § 2.104(1) and 2A.103(a)(20), and “sellers”
  of motor vehicles under § 2.103(a)(4).
        391. The Class Vehicles are and were at all relevant times “goods” within
  the meaning of Tex. Bus. & Com. Code §§ 2.105(a) and 2A.103(a)(8).

        392. In connection with the purchase of the Class Vehicles, FCA expressly
  warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
  promised to cover the cost of all parts and labor needed to repair powertrain

  components of the Class Vehicles that were defective in workmanship and materials.
  Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
  would run for the entire duration of Plaintiff’s and Class members’ ownership of the
  Class vehicles.
        393. FCA’s promise of the Lifetime Warranty formed the basis of the
  bargain reached when Plaintiff and the Texas Class purchased their Class Vehicles.

                                           93
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.254    Page 104 of 116




        394. FCA has breached the Lifetime Warranty by refusing to repair defects
  in the workmanship and/or materials of the powertrain parts and components of the
  Class Vehicles.
        395. Affording FCA a reasonable opportunity to cure its breach of the
  Lifetime Warranty would be unnecessary and futile here because FCA has expressly

  repudiated its obligations.
        396. Furthermore, the limited warranty of repair and/or adjustments to
  defective powertrain parts, fails in its essential purpose because the contractual
  remedy is insufficient to make Plaintiff and the Texas Class members whole and
  because FCA has failed and/or have refused to adequately provide the promised
  remedies within a reasonable time.
        397. FCA was provided notice of these issues by numerous customer
  complaints, other lawsuits, and the instant Complaint.
        398. As a direct and proximate result of FCA’s breach of express warranties,

  Plaintiff and other Texas Class members have been damaged in an amount to be
  determined at trial.
        399. To the extent that FCA that the Inspection Clause was included in

  Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
  were never given reasonable notice of the existence of Inspection Clause at the time
  of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
  material term of the Lifetime Warranty (3) the Inspection Clause involves an
  extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
  violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                            94
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.255   Page 105 of 116




                                  TEXAS COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY

                                (Based on Texas Law)
        400. Plaintiff Barbara Asibor and the Texas Class reallege and incorporate
  by reference all paragraphs as though fully set forth herein.
        401. To the extent FCA’s repair or adjust commitment is deemed not to be a
  warranty under the Texas Commercial Code, Plaintiff and the Texas Class members
  plead in the alternative under common law warranty and contract law theories. FCA

  limited the remedies available to Plaintiff and the Texas Class members to just
  repairs and adjustments needed to correct defects in materials or workmanship of
  powertrain components of the Class Vehicles.
        402. FCA breached this warranty or contract obligation by refusing to cover
  the cost of repairing the failed powertrain components of the Class Vehicles.
        403. As a direct and proximate result of FCA’s breach of contract or
  common law warranty, Plaintiff and the Texas Class members have been damaged
  in an amount to be proven at trial.
               t. Claims Brought on Behalf of the Utah Class

                                   UTAH COUNT I
                       BREACH OF EXPRESS WARRANTY
                  (Utah Code Ann. §§ 70A-2-313 and 70A-2A-210)

        404. Plaintiff Susan Stoker and the Utah Class incorporate by reference each
  preceding and succeeding paragraph as though fully set forth at length herein.



                                           95
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.256    Page 106 of 116




        405. FCA was and is at all relevant times a “merchant” with respect to motor
  vehicles under Utah Code § 70A-2-104(1) and 70A-2a-103(1)(t), and “sellers” of
  motor vehicles under § 70A-2-103(1)(d).
        406. The Class Vehicles are and were at all relevant times “goods” within
  the meaning of Utah Code §§ 70A-2-105(1) and 70A-2a-103(1)(h).

        407. In connection with the purchase of the Class Vehicles, FCA expressly
  warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
  promised to cover the cost of all parts and labor needed to repair powertrain
  components of the Class Vehicles that were defective in workmanship and materials.
  Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
  would run for the entire duration of Plaintiff’s and the Class members’ ownership of
  the Class Vehicles.
        408. FCA’s promise of the Lifetime Warranty formed the basis of the
  bargain reached when Plaintiff and the Utah Class purchased their Class Vehicles.

        409. FCA has breached the Lifetime Warranty by refusing to repair defects
  in the workmanship and/or materials of the powertrain parts and components of the
  Class Vehicles.

        410. Affording FCA a reasonable opportunity to cure its breach of the
  Lifetime Warranty would be unnecessary and futile here because FCA has expressly
  repudiated its obligations.
        411. Furthermore, the limited warranty of repair and/or adjustments to
  defective powertrain parts fails in its essential purpose because the contractual
  remedy is insufficient to make Plaintiff and the Utah Class members whole and

                                          96
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20           PageID.257   Page 107 of 116




  because FCA has failed and/or have refused to adequately provide the promised
  remedies within a reasonable time.
        412. FCA was provided notice of these issues by numerous customer
  complaints, other lawsuits, and the instant Complaint.
        413. As a direct and proximate result of FCA’s breach of express warranties,

  Plaintiff and other Utah Class members have been damaged in an amount to be
  determined at trial.
        414. To the extent that FCA that the Inspection Clause was included in
  Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
  were never given reasonable notice of the existence of Inspection Clause at the time
  of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
  material term of the Lifetime Warranty (3) the Inspection Clause involves an
  extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
  violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                   UTAH COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY
                                 (Based on Utah Law)

        415. Plaintiff Susan Stoker and the Utah Class reallege and incorporate by
  reference all paragraphs as though fully set forth herein.
        416. To the extent FCA’s repair or adjust commitment is deemed not to be a

  warranty under the Utah Commercial Code, Plaintiff and the Utah Class members
  plead in the alternative under common law warranty and contract law theories. FCA
  limited the remedies available to Plaintiff and the Utah Class members to just repairs

                                            97
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20      PageID.258    Page 108 of 116




  and adjustments needed to correct defects in materials or workmanship of powertrain
  components of the Class Vehicles.
        417. FCA breached this warranty or contract obligation by refusing to cover
  the cost of repairing the failed powertrain components of the Class Vehicles.
        418. As a direct and proximate result of FCA’s breach of contract or

  common law warranty, Plaintiff and the Utah Class members have been damaged in
  an amount to be proven at trial.
               u. Claims Brought on Behalf of the Virginia Class

                                VIRGINIA COUNT I
                       BREACH OF EXPRESS WARRANTY
                      (Va. Code Ann. §§ 8.2-313 and 8.2A-210)
        419. Plaintiff Jessica Finch and the Virginia Class incorporate by reference
  each preceding and succeeding paragraph as though fully set forth at length herein.
        420. FCA was and is at all relevant times a “merchant” with respect to motor
  vehicles under Va. Code § 8.2-104(1) and 8.2A-103(1)(t), and “sellers” of motor
  vehicles under § 8.2-103(1)(d).
        421. The Class Vehicles are and were at all relevant times “goods” within
  the meaning of Va. Code §§ 8.2-105(1) and 8.2A-103(1)(h).
        422. In connection with the purchase of the Class Vehicles, FCA expressly
  warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

  promised to cover the cost of all parts and labor needed to repair powertrain
  components of the Class Vehicles that were defective in workmanship and materials.
  Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

                                          98
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.259    Page 109 of 116




  would run for the entire duration of Plaintiff’s and the Class members’ ownership of
  the Class Vehicles.
        423. FCA’s promise of the Lifetime Warranty formed the basis of the
  bargain that was reached when Plaintiff and the Virginia Class purchased their Class
  Vehicles.

        424. FCA has breached the Lifetime Warranty by refusing to repair defects
  in the workmanship and/or materials of the powertrain parts and components of the
  Class Vehicles.
        425. Affording FCA a reasonable opportunity to cure its breach of the
  Lifetime Warranty would be unnecessary and futile here because FCA has expressly
  repudiated its obligations.
        426. Furthermore, the limited warranty of repair and/or adjustments to
  defective powertrain parts fails in its essential purpose because the contractual
  remedy is insufficient to make Plaintiff and the Virginia Class members whole and

  because FCA has failed and/or have refused to adequately provide the promised
  remedies within a reasonable time.
        427. FCA was provided notice of these issues by numerous customer

  complaints, other lawsuits, and the instant Complaint.
        428. As a direct and proximate result of FCA’s breach of express warranties,
  Plaintiff and other Virginia Class members have been damaged in an amount to be
  determined at trial.
        429. To the extent that FCA that the Inspection Clause was included in
  Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs

                                           99
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.260    Page 110 of 116




  were never given reasonable notice of the existence of Inspection Clause at the time
  of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
  material term of the Lifetime Warranty (3) the Inspection Clause involves an
  extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
  violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                VIRGINIA COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY
                               (Based on Virginia Law)
        430. Plaintiff Jessica Finch and the Virginia Class reallege and incorporate
  by reference all paragraphs as though fully set forth herein.
        431. To the extent FCA’s repair or adjust commitment is deemed not to be a
  warranty under the Virginia Commercial Code, Plaintiff and the Virginia Class
  members plead in the alternative under common law warranty and contract law
  theories. FCA limited the remedies available to Plaintiff and the Virginia Class
  members to just repairs and adjustments needed to correct defects in materials or
  workmanship of powertrain components of the Class Vehicles.
        432. FCA breached its warranty or contract obligation by refusing to cover

  the cost of repairing the failed powertrain components of the Class Vehicles
        433. As a direct and proximate result of FCA’s breach of contract or
  common law warranty, Plaintiff and the Virginia Class members have been damaged

  in an amount to be proven at trial.




                                           100
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20       PageID.261    Page 111 of 116




               v. Claims Brought on Behalf of the Washington Class
                             WASHINGTON COUNT I

                      BREACH OF EXPRESS WARRANTY
                 (Wash. Rev. Code §§ 62A.2-313 and 62A.2A-210)
        434. Plaintiff Maura Petersen and the Washington Class incorporate by

  reference each preceding and succeeding paragraph as though fully set forth at length
  herein.
        435. FCA was and is at all relevant times a “merchant” with respect to motor
  vehicles under Wash. Rev. Code § 62A.2-104(1) and 62A.2A-103(1)(t), and
  “sellers” of motor vehicles under § 2.103(a)(4).
        436. The Class Vehicles are and were at all relevant times “goods” within

  the meaning of Wash. Rev. Code §§ 62A.2-105(1) and 62A.2A-103(1)(h).
        437. In connection with the purchase of the Class Vehicles, FCA expressly
  warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA
  promised to cover the cost of all parts and labor needed to repair powertrain
  components of the Class Vehicles that were defective in workmanship and materials.
  Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty
  would run for entire duration of Plaintiff and Class members ownership of the Class
  vehicles.
        438. FCA’s promise of the Lifetime Warranty formed the basis of the
  bargain reached when Plaintiff and the Washington Class purchased their Class
  Vehicles.



                                          101
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.262    Page 112 of 116




        439. FCA has breached the Lifetime Warranty by refusing to repair defects
  in the workmanship and/or materials of the powertrain parts and components of the
  Class Vehicles.
        440. Affording FCA a reasonable opportunity to cure its breach of the
  Lifetime Warranty would be unnecessary and futile here because FCA has expressly

  repudiated its obligations under its terms.
        441. Furthermore, the limited warranty of repair and/or adjustments to
  defective powertrain parts, fails in its essential purpose because the contractual
  remedy is insufficient to make Plaintiff and the Washington Class members whole
  and because FCA has failed and/or have refused to adequately provide the promised
  remedies within a reasonable time.
        442. FCA was provided notice of these issues by numerous customer
  complaints, other lawsuits, and the instant Complaint.
        443. As a direct and proximate result of FCA’s breach of express warranties,

  Plaintiff and other Washington Class members have been damaged in an amount to
  be determined at trial.
        444. To the extent that FCA that the Inspection Clause was included in

  Plaintiffs’ warranty manuals, it is nevertheless unenforceable because (1) Plaintiffs
  were never given reasonable notice of the existence of Inspection Clause at the time
  of purchasing their vehicles (2) the Inspection Clause was not an essential part and/or
  material term of the Lifetime Warranty (3) the Inspection Clause involves an
  extreme forfeiture or penalty (4) Inspection Clause is statutorily illegal due to
  violating 15 U.S.C.A. § 2304(b)(1) and (5) the Inspection Clause is unconscionable.

                                           102
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.263    Page 113 of 116




                              WASHINGTON COUNT II
             BREACH OF CONTRACT/COMMON LAW WARRANTY

                             (Based on Washington Law)
        445. Plaintiff Maura Petersen and the Washington Class reallege and
  incorporate by reference all paragraphs as though fully set forth herein.
        446. To the extent FCA’s repair or adjust commitment is deemed not to be a
  warranty under the Washington Commercial Code, Plaintiff and the Washington
  Class members plead in the alternative under common law warranty and contract

  law theories. FCA limited the remedies available to Plaintiff and the Washington
  Class members to just repairs and adjustments needed to correct defects in materials
  or workmanship of powertrain components of the Class Vehicles.
        447. FCA breached this warranty or contract obligation by refusing to cover
  the cost of repairing the failed powertrain components of the Class Vehicles
        448. As a direct and proximate result of FCA’s breach of contract or
  common law warranty, Plaintiff and the Washington Class members have been
  damaged in an amount to be proven at trial.
                                VIII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and the members of the
  Class, respectfully request that this Court:
        a.     determine that the claims alleged herein may be maintained as a class
               action under Rule 23 of the Federal Rules of Civil Procedure, and issue
               an order certifying the Class as defined above;



                                           103
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20         PageID.264     Page 114 of 116




         b.     appoint Plaintiffs as the representatives of the Class and their counsel
                as Class counsel;
         c.     award all damages for the costs of repair and labor incurred for fixing
                their Class Vehicles;
         d.     award pre-judgment and post-judgment interest on any monetary relief;

         e.     grant appropriate injunctive, including, without limitation, an order that
                requires Defendant to repair to repair the Class Vehicles that have been
                denied repairs under the Lifetime Warranty;
         f.     grant appropriate declaratory relief pursuant to, without limitation, an
                order declaring the Inspection Clause as an unenforceable provision of
                the Lifetime Warranty;
         g.     grant such further relief that this Court deems appropriate.


                                    JURY DEMAND

         Plaintiffs, on behalf of themselves and the putative Class, demand a trial by
  jury on all issues so triable.
  Dated: July 31, 2020                    Respectfully submitted,

                                          By:     /s/ Sharon S. Almonrode
                                                E. Powell Miller (P39487)
                                                Sharon Almonrode (P33938)
                                                Emily E. Hughes (P68724)
                                                Dennis A. Lienhardt (P81118)
                                                William Kalas (P82113)
                                                THE MILLER LAW FIRM, P.C.
                                                950 W University Dr # 300,
                                                Rochester, Michigan 48307
                                                Telephone: (248) 841-2200
                                                epm@millerlawpc.com

                                            104
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20   PageID.265    Page 115 of 116




                                         ssa@millerlawpc.com
                                         eeh@millerlawpc.com
                                         dal@millerlawpc.com
                                         wk@millerlawpc.com
                                         Richard D. McCune
                                         David C. Wright
                                         Steven A. Haskins
                                         Mark I. Richards
                                         MCCUNE WRIGHT AREVALO,
                                         LLP
                                         3281 E. Guasti, Road, Suite 100
                                         Ontario, California 91761
                                         Telephone: (909) 557-1250
                                         Facsimile: (909) 557-1275
                                         rdm@mccunewright.com
                                         dcw@mccunewright.com
                                         sah@mccunewright.com
                                         mir@mccunewright.com
                                         Attorneys for Plaintiffs and the Putative
                                         Class




                                      105
Case 2:20-cv-11231-SJM-APP ECF No. 15 filed 07/31/20        PageID.266     Page 116 of 116




                            CERTIFICATE OF SERVICE


        I hereby certify that, on July 31, 2020 I electronically filed the foregoing with

  the Clerk of the Court using the ECF system which will notify all counsel of record

  authorized to receive such filings.

                                         By:     /s/ Sharon S. Almonrode
                                               E. Powell Miller (P39487)
                                               Sharon Almonrode (P33938)
                                               Emily E. Hughes (P68724)
                                               Dennis A. Lienhardt (P81118)
                                               William Kalas (P82113)
                                               THE MILLER LAW FIRM, P.C.
                                               950 W University Dr # 300,
                                               Rochester, Michigan 48307
                                               Telephone: (248) 841-2200
                                               epm@millerlawpc.com
                                               ssa@millerlawpc.com
                                               eeh@millerlawpc.com
                                               dal@millerlawpc.com
                                               wk@millerlawpc.com




                                           106
